                               Case 1:09-md-02084-TWT Document 1902-9 Filed 11/15/19 Page 1 of 35
                            IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
                                                  DEFENDANTS' TRIAL EXHIBIT LIST
                                                           November 15, 2019
DX NO.           BEGBATES                  ENDBATES            DATE                            DESCRIPTION                             ALSO REFERENCED AS
DX001    SOLVAY 068788             SOLVAY 068841              8/11/1995 Supply Agreement                                            Bua 05 (8/23/2011); Dudley 08
                                                                                                                                    (6/17/2011); Govt Ex. 1008
                                                                                                                                    (Supply Agreement FTC-955-
                                                                                                                                    00002273-2296)
DX002    SOLVAY 068792             SOLVAY 068815               8/11/1995 License Agreement between Unimed Pharmaceuticals, Inc. and Kottayil 07 (6/29/2011)
                                                                         Laboratories Besins Iscovesco S.A.
DX003    UCLA 007012               UCLA 007044                 4/1/1997 Revised Protocol UMD-96-017
DX004    UPI 006812                UPI 007111                            NDA 21-015, Chemistry, Manufacturing, and Controls
DX005    UPI 027860                UPI 028012                  9/9/1999 Four-Month Safety Update
DX006    UPI 063076                UPI 063113                 12/14/1996 Clinical Trial Agreement, UMD-96-017 including appendices

DX007    UPI 063127                UPI 063162                 4/12/1996 Clinical Trial Agreement, UMD-96-012 including appendices
                                                                        (Protocol UMD-96-012)
DX008                                                                   AndroGel 1% Label
DX009                                                                   FDA Summary Review, NDA 022219                                    Mann 03 (2/8/2017)
DX010                                                                   FDA Medical Review, NDA 204399                                    Mann 06 (2/8/2017)
DX011                                                                   FDA Summary Review, NDA 205488                                    Mann 09 (2/8/2017)
DX012                                                                   Memorandum Opinion, Unimed Pharmaceuticals LLC v.
                                                                        Perrigo Co , No. 13-cv-236 (D. Del. Mar. 11, 2015)
DX013                                                                   Thomas, Pharmaceutical Patent Law ch. 7.I (3d ed. 2015)
DX014                                                                   Complaint, Unimed Pharmaceuticals LLC v. Lupin Atlantis
                                                                        Holdings SA , No. 15-cv-904 (D. Del. Oct. 9, 2015)

DX015                                                                    Complaint, Unimed Pharmaceuticals LLC v. Amneal
                                                                         Pharmaceuticals LLC , No. 15-cv-964 (D. Del. Oct. 23, 2015)

DX016                                                                    Complaint, Unimed Pharmaceuticals LLC v. Sandoz Inc. , No.
                                                                         15-cv-1120 (D. Del. Dec. 3, 2015)
DX017                                                                    Complaint, Unimed Pharmaceuticals LLC v. Dr. Reddy's
                                                                         Laboratories Ltd. , No. 15-cv-1142 (D. Del. Dec. 10, 2015)
DX018                                                                    Complaint, Unimed Pharmaceuticals LLC v. TWi
                                                                         Pharmaceuticals, Inc. , No. 16-cv-810 (D. Del. Sept. 16, 2016)

DX019                                                                    Lynde, Moisturizers: What They Are and
                                                                         How They Work , Skin Therapy Letter, Dec. 2001 [MDL Dkt.
                                                                         620-8]
DX020                                                                    Blank, Factors Which Influence the Water Content of the
                                                                         Stratum Corneum , 18 J. Investigative Dermatology 460 (1952)
                                                                         [MDL Dkt. 620-9]
DX021                                                                    Docket Sheet, Unimed Pharmaceuticals, Inc. v. Watson
                                                                         Pharmaceuticals, Inc. , No. 03-cv-2501 (N.D. Ga.)


                                                                                                                                                               Page 1
                                  Case 1:09-md-02084-TWT Document 1902-9 Filed 11/15/19 Page 2 of 35
                               IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
                                                     DEFENDANTS' TRIAL EXHIBIT LIST
                                                              November 15, 2019
DX NO.           BEGBATES                     ENDBATES             DATE                                DESCRIPTION                                     ALSO REFERENCED AS
DX022                                                                         Docket Sheet, Unimed Pharmaceuticals, Inc. v. Paddock
                                                                              Laboratories, Inc. , No. 03-cv-2503 (N.D. Ga.)
DX023    AGEL MDL 002-000945          AGEL MDL 002-000993                     Watson's Response to Unimed's First Set of Requests for
                                                                 8/11/2004    Admission Nos. 1-147
DX024    AGEL MDL 002-000257          AGEL MDL 002-000308                     Paddock's Responses to Unimed's First Set of Requests for
                                                                 8/16/2004    Admission Nos. 1-146
DX025                                                                         Direct Purchaser Class Plaintiffs' Response to Defendant
                                                                              AbbVie Products LLC's Fourth Set of Interrogatories to Private
                                                                 1/19/2016    Plaitniffs
DX026                                                                         Plaintiff FTC's Responses to Defendant AbbVie Products
                                                                  5/4/2015    LLC's First Set of Interrogatories to All Plaintiffs
DX027                                                                         Plaintiff FTC's Responses to Defendant AbbVie Products
                                                                 1/19/2016    LLC's Fifth Set of Interrogatories to Plaintiff FTC
DX028                                                                         Plaintiff FTC's First Supplemental Response to Defendant
                                                                              Actavis, Inc.'s First Set of Interrogatories to Plaintiff FTC [Nos.
                                                                 3/25/2016    1-2]
DX029                                                                         Plaintiff FTC's Second Supplemental Responses to Defendant
                                                                              Actavis, Inc.'s First Set of Interrogatories to Plaintiff FTC [Nos.
                                                                 4/21/2016    1-2]
DX030                                                                         Plaintiff FTC's First Supplemental Responses to Defendant
                                                                              AbbVie Products LLC's First Set of Interrogatories to All
                                                                  9/8/2016    Plaintiffs [Nos. 11-14 and Original Responses Nos. 1-16]
DX031                                                                         Plaintiff FTC's First Supplemental Response to Defendant
                                                                              AbbVie Products LLC's Second Set of Interrogatories to All
                                                                  9/8/2016    Plaintiffs [No. 17]
DX032                                                                         Plaintiff FTC's First Supplemental Responses to Defendant
                                                                              AbbVie Products LLC's Third Set of Interrogatories to All
                                                                  9/8/2016    Plaintiffs [No. 18]
DX033                                                                         Plaintiff FTC's Third Supplemental Responses to Defendant
                                                                              Actavis, Inc.'s First Set of Interrogatories to Plaintiff FTC [Nos.
                                                                  9/8/2016    1-2]
DX034                                                                         Plaintiff FTC's First Supplemental Responses to Defendants'
                                                                  9/8/2016    First Set of Interrogatories [Nos. 1-2]
DX035    AGEL MDL 001-010777          AGEL MDL 001-010787                     CV of Robert E. Dudley, Ph.D.                                         Dudley 01 (3/21/2005)
DX036                                                                         Bhasin, et al., "Clinical Practice Guidelines - Testosterone          Hayes 10 (6/30/2017); Hayes 02
                                                                              Therapy in Men with Androgen Deficiency Syndromes: An                 (11/18/2016)
                                                                 00/00/1995   Endocrine Society Clinical Practice Guideline" (1995)
DX037                                                                         Bhasin, et al., "Clinical Practice Guidelines - Testosterone          Hayes 03 (11/18/2016)
                                                                              Therapy in Men with Androgen Deficiency Syndromes: An
                                                                 06/00/2010   Endocrine Society Clinical Practice Guideline" (June 2010)
DX038    BESUS000017                  BESUS000049                             Supply Agreement between Unimed Pharmaceuticals, Inc. and             Dale 01 (5/11/2016); Govt Ex.
                                                                 00/00/1995   Laboratories Besins Iscovesco S.A.                                    1005; Bruno 03 (10/25/2016)

                                                                                                                                                                              Page 2
                                  Case 1:09-md-02084-TWT Document 1902-9 Filed 11/15/19 Page 3 of 35
                               IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
                                                     DEFENDANTS' TRIAL EXHIBIT LIST
                                                              November 15, 2019
DX NO.          BEGBATES                     ENDBATES              DATE                            DESCRIPTION                               ALSO REFERENCED AS
DX039    AGEL MDL 002-007324          AGEL MDL 002-007382                   PowerPoint entitled Androgel Launch Plan Executive            Hynd 04 (8/18/2011)
                                                                 12/00/1999 Summary
DX040    SOLVAY 017730                SOLVAY 017751                         Supply Agreement between between Unimed Pharmaceuticals,
                                                                            Inc. and Laboratories Besins Iscovesco S.A.
                                                                  8/11/1995
DX041    AGEL MDL 001-009800          AGEL MDL 001-009814         5/15/1996 Document entitled Investigator's Brochure Transdermal         Dobs 04 (8/13/2004)
                                                                            Testosterone (T) (1.0% T Hydroalcoholic Gel) for Androgen
                                                                            Replacment Therapy
DX042    AGEL MDL 001-009815          AGEL MDL 001-009839         12/3/1996 Document entitled A Phase II/III Evaluation of the Safety and Dobs 05 (8/13/2004)
                                                                            Efficacy of Testosterone-Gel for Hormonal Replacement in
                                                                            Hypogonadal Men
DX043    BESFR 007248                 BESFR 007270                          Note from Anne-Marie Catherine to Jean-Claude de
                                                                            Roquemaurel entitled Unimed attaching Supply Agreement
                                                                  1/4/1999 between Unimed and Besins from Jay Bua
DX044    UPIED0023864                 UPIED0023865                          Email from Marcy Vella to Michele Alm                         Knocke 09 (8/19/2011)
                                                                  3/3/1999
DX045    SOLVAY 108136                SOLVAY 108137               8/14/1999 Memorandum from Kate Robertson to Dave Knocke                 Knocke 08 (8/19/2011)
DX046    AGEL MDL 001-012163          AGEL MDL 001-012164        12/13/2000 Memorandum (internal Paddock) from Teresa Surrell to Joann Erstad 05 (2/8/2008)
                                                                            Zilka re Testosterone Gel Status Report
DX047    WTN0394827                   WTN0394827                 7/19/2001 Abbott/Watson JCC Meeting
DX048    AGEL-MDL-016-000129          AGEL-MDL-016-000131                   Letter from TAP Pharmaceutical Products, Inc. to Solvay       Shlevin 07 (5/29/2015)
                                                                  9/4/2002 Pharmaceuticals, Inc. (Jim Hynd)
DX049    SOLVAY-ED-0070093            SOLVAY-ED-0070106          03/00/2003 Document entitled Strategic Product Guidelines (AndroGel)
DX050    SOLVAY 066461                SOLVAY 066462                         Letter from TAP Pharmaceutical Products, Inc. to Solvay       Shlevin 06 (5/29/2015)
                                                                  1/6/2003 Pharmaceuticals, Inc.
DX051    WTN0223739                   WTN0224253                  1/7/2003 U.S. Patent no. 6503894
DX052    PAR 045040                   PAR 045793                  1/7/2003 File History For U.S. Patent No. 6,503,894                     Mahoney 11 (5/10/2016)
DX053    AGEL MDL 001-027032          AGEL MDL 001-027096         1/9/2003 Letter from Unimed to Paddock Labs Regarding Unimed            Zeleny 17 (2/9/2005)
                                                                            Announces Receipt of Patent on Androgel
DX054    PAR011348                    PAR011349                   1/13/2003 Email from Mary Beth Erstad to Bruce Paddock, et al.
DX055    AGEL MDL 001-012184          AGEL MDL 001-012189         1/14/2003 Email chain among Mary Beth Erstad and other Paddock          Erstad 14 (2/8/2008)
                                                                            employees re: '894 patent
DX056    AGEL MDL 002-007895          AGEL MDL 002-007899         7/3/2003 FDA Not Approvable Letter, NDA 21463
DX057    AGEL-MDL-008-017647          AGEL-MDL-008-017678                   Email from Jim Hynd to William Barnett (with attachment)      Hynd 33 (4/7/2016); Yang 08
                                                                 10/22/2003                                                               (6/10/2015)
DX058    SLV367786                    SLV367786                             Email from Jean-Louis Anspach to Harold Shlevin, Jim Hynd,
                                                                  6/17/2004 et al.
DX059    SLV367787                    SLV367791                             JSC Meeting Minutes (Besins/Solvay) for May 27, 2004
                                                                  6/17/2004 meeting
DX060    SLV368018                    SLV368023                             Email from Jean-Louis Anspach to Roger De Neve, et al. (with Hynd 31 (4/7/2016); Dale 04
                                                                  6/25/2004 attachment)                                                   (5/11/2016); Govt Ex. 188
DX061    AGEL-MDL-022-002630          AGEL-MDL-022-002630         6/28/2004 Email from Harold Shlevin to Dana Bolin

                                                                                                                                                                 Page 3
                                  Case 1:09-md-02084-TWT Document 1902-9 Filed 11/15/19 Page 4 of 35
                               IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
                                                     DEFENDANTS' TRIAL EXHIBIT LIST
                                                              November 15, 2019
DX NO.          BEGBATES                     ENDBATES              DATE                             DESCRIPTION                               ALSO REFERENCED AS
DX062    AGEL-MDL-022-002640          AGEL-MDL-022-002644                    JSC Meeting Minutes (Besins/Solvay) for June 17, 2004
                                                                 6/28/2004   meeting
DX063    AGEL-MDL-022-002182          AGEL-MDL-022-002182        6/30/2004   Email from Roger De Neve to Jean-Luois Anspach, et al.
DX064    AGEL-MDL-022-002187          AGEL-MDL-022-002182                    Document entitled Backup Manufacturing Site for TGel.doc,
                                                                             attachment to Email from Roger De Neve to Jean-Luois
                                                                 6/30/2004   Anspach, et al.
DX065    BNS0004083                   BNS0004089                 6/30/2004   Email from Christine Remant to Harold Shlevin, et al.         Bua 12 (4/20/2016)
DX066    SLV585168                    SLV585174                              Email from Roger De Neve to Harold Shlevin, et al. (with      Mink 32 (10/2/2015); Lindsey 03
                                                                             attachments)                                                  (3/30/2017); Bruno 05
                                                                  6/30/2004                                                                (10/25/2016)
DX067    AGEL MDL 001-009722          AGEL MDL 001-009783         6/30/2004 Deposition Subpoena to Johns Hopkins University School of      Dobs 02 (8/13/2004)
                                                                            Medicine issued in Unimed Pharmaceuticals, Inc. v. Watson
                                                                            Pharmaceuticals, Inc. No. 1:03-CV-2501-TWT
DX068    SLV054155                    SLV054197                             PowerPoint entitled AndroGel (testosterone gel) 1% CIII
                                                                 10/28/2004 Overview
DX069    AGEL MDL 001-011736          AGEL MDL 001-011746        11/17/2004 Notice of 30(b)(6) Deposition of Watson Pharmaceuticals, Inc. Ebert 01 (3/2/2005)

DX070    AGELMDL012012775             AGELMDL012012776           11/28/2004 Email from Harold Shlevin to Jim Hynd, et al.
DX071    AGELMDL012000834             AGELMDL012000866           07/00/2005 PowerPoint entitled US Commercial Update
DX072    AGELMDL012001852             AGELMDL012001894           07/00/2005 PowerPoint entitled US Commercial Update                       Engert 01 (3/4/2016)
DX073    AGELMDL014014750             AGELMDL014014805                      PowerPoint entitled Board of Directors Meeting and Business
                                                                 10/00/2005 Review (version 1)
DX074    AGELMDL014014995             AGELMDL014015065                      PowerPoint entitled Board of Directors Meeting and Business
                                                                 10/00/2005 Review (version 2)
DX075    ICOS0000001                  ICOS0000020                           Co-Promotion Agreement between Solvay Pharmaceuticals,
                                                                  1/28/2005 Inc. and ICOS Technology Services, LLC                         Blum 3 (12/11/2015)
DX076    AGEL-MDL-008-019243          AGEL-MDL-008-019265         2/17/2005 Email from Kevin Rose to Jean-Louis Anspach, et al.            Blum 19 (12/11/2015)
DX077    SLV195650                    SLV195650                   2/17/2005 Email from Jim Adelizzi to Elaine Yang, Jay Janco, et al.
DX078    SLV195651                    SLV195657                             PowerPoint entitled Solvay Pharmaceuticals, Inc. Specialty
                                                                            Products Sales Force Strategy PC/SMK Sales Impact Analysis
                                                                  2/17/2005 (ZS Associates)
DX079    SLV225843 A                  SLV225843 A                           Email from Jean-Louis Anspach to Kevin Rose, et al. [Alt
                                                                  7/5/2005 Bates SLV225843 redacted version]
DX080    SLV225844                    SLV225857                             PowerPoint entitled Business Review 2005-2009 Plan,            Govt Ex. 0015
                                                                            attachment to Email from Jean-Louis Anspach to Kevin Rose,
                                                                  7/5/2005 et al. (SLV225843 A and SLV225843)
DX081    AGELMDL012001851             AGELMDL012001894            7/20/2005 Email from Brian Mitchell to Jim Hynd                          Hynd 24 (4/7/2016)
DX082    AGELMDL013029197             AGELMDL013029198            7/25/2005 Email from Jay Janco to Vivek Mehta
DX083    AGEL-MDL-022-004370          AGEL-MDL-022-004404                   Email from Harold Shlevin to Oliver Engert (with attachment)   Engert 09 (3/4/2016)
                                                                  7/27/2005
DX084    AGEL-MDL-014-034470          AGEL-MDL-014-034565                   PowerPoint entitled Business Review 2006-2010 Plan Version
                                                                  8/24/2005 3

                                                                                                                                                                    Page 4
                                  Case 1:09-md-02084-TWT Document 1902-9 Filed 11/15/19 Page 5 of 35
                               IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
                                                     DEFENDANTS' TRIAL EXHIBIT LIST
                                                              November 15, 2019
DX NO.          BEGBATES                     ENDBATES              DATE                            DESCRIPTION                               ALSO REFERENCED AS
DX085    AGEL-MDL-022-004612          AGEL-MDL-022-004612        9/15/2005 Email from Mark Hastings to Jim Hynd, et al.
DX086    AGEL-MDL-022-004613          AGEL-MDL-022-004680                  PowerPoint entitled Polaris Accelerating Commercial
                                                                           Effectiveness Initiative 1a: Local Portfolio Assessment US
                                                                 9/2/2005 Steering Committee Meeting
DX087    WTN0086488                   WTN0086488                 9/9/2005 Email from E. Heimers to L. Amato, E. Tykot, T. Callahan, C.
                                                                           Ebert, and R. Furdyna re: Strategic Plan - From Blue Puddles to
                                                                           Oceans and attaching presentation Strategic Plan 2006

DX088    WTN0086489                   WTN0086530                  9/9/2005 Presentation Strategic Plan 2006
DX089    WTN0086531                   WTN0086532                 9/14/2005 Email from E. Tykot to E. Heimers, C. Ebert, L. Amato, R.
                                                                           Furdyna, and T. Callahan re: Strategic Plan - From Blue
                                                                           Puddles to Oceans attaching Watson Brand Strategy
                                                                           presentation
DX090    WTN0086533                   WTN0086551                 9/14/2005 Watson Brand Strategy presentation.
DX091    BNS0004390                   BNS0004389                 9/26/2005 Letter from Harold Shlevin to Roger de Neve                     Bruno 06 (10/25/2016)
DX092    WTN0086760                   WTN0086760                 9/28/2005 Email from E. Heimers to A. Chao, C. Slacik, D. Buchen, L.
                                                                           Amato, C. Ebert, and C. Guzallis re: Preliminary Strategic Plan
                                                                           Meeting attaching presentation STRATEGIC PLAN FINAL.

DX093    WTN0086761                   WTN0086792                  9/28/2005 STRATEGIC PLAN FINAL presentation.
DX094    SLV190691 A                  SLV190692 A                 10/6/2005 Email from Rakowski, Susan to Anspach, Jean-Louis, et al.     Hynd 26 (4/7/2016)
DX095    WTN0087214                   WTN0087214                 10/11/2005 Email from E. Heimers to A. Chao, D. Buchen, and C. Slacik
                                                                            re: DRAFT Board Presentation attaching Watson Board
                                                                            24Oct05 presentation.
DX096    WTN0087215                   WTN0087241                 10/11/2005 Watson Board 24Oct05 presentation.
DX097    SLV000240                    SLV000300                             PowerPoint entitled 2006 Specialized Markets & Primary Care
                                                                 10/14/2005 Business Plan
DX098    WTN0087483                   WTN0087483                 10/21/2005 Email from E. Heimers to U. Soltys attaching presentation
                                                                            Watson Board OCT24 DRAFT
DX099    WTN0087484                   WTN0087514                 10/24/2005 Watson Board OCT24 DRAFT
DX100    ICOS0000021                  ICOS0000021                           Letter from Solvay Pharmaceuticals to ICOS Corporation re Co- Blum 04 (12/11/2015); Hynd 13
                                                                 10/24/2005 Promotion Agreement                                           (4/6/2016)
DX101    WTN0087576                   WTN0087604                            PowerPoint entitled Watson Brand Division Strategic Analysis
                                                                 10/24/2005 & Options
DX102    PAR458757                    PAR458773                             Agreement between Par Pharmaceuticals, Inc. and Valeant       MacPhee 34 (3/18/2016); Reed 17
                                                                            Pharmaceuticals, North America                                (11/16/2016); Tupman 14
                                                                 10/26/2005                                                               (9/15/2016)
DX103    WTN0087635                   WTN0087635                 10/31/2005 Email from E. Heimers to A. Chao re: 1 on 1 Materials
                                                                            attaching SanofiAventis Discussion Guide 31OCT05
                                                                            presentation.
DX104    WTN0087636                   WTN0087636                 10/31/2005 SanofiAventis Discussion Guide 31OCT05 presentation.
DX105    FTC-ICOS00286332             FTC-ICOS00286333            11/4/2005 Email from Gregory Geddes to William Mason                    Blum 14 (12/11/2015)

                                                                                                                                                                   Page 5
                                  Case 1:09-md-02084-TWT Document 1902-9 Filed 11/15/19 Page 6 of 35
                               IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
                                                     DEFENDANTS' TRIAL EXHIBIT LIST
                                                              November 15, 2019
DX NO.            BEGBATES                     ENDBATES            DATE                            DESCRIPTION                               ALSO REFERENCED AS
DX106    SLV429342                    SLV429344                   12/5/2005 Email from Jean-Luois Anspach
DX107    SLV434564                    SLV434567                   12/5/2005 Email from Lynn Dale to Tom Elder, et al.
DX108    SLV225626                    SLV225628                             Email from Jean-Louis Anspach to Tom Elder, et al.            Bruno 07 (10/25/2016); Lindsey
                                                                  12/5/2005                                                               02 (7/30/2018)
DX109    SLV432596                    SLV432598                   12/5/2005 Email from Tom Elder to Lynn Dale, et al.                     Dale 02 (5/11/2016)
DX110    SLV447891                    SLV447897                             Notes re 2006 Meetings                                        McIlvaine 12 (9/27/2016);
                                                                 00/00/2006                                                               McKelvie 49 (4/19/2017)
DX111    SLV447905 A                  SLV447918                  00/00/2006 Notes re 2006 Meetings                                        McKelvie 50 (4/19/2017)
DX112                                                            01/00/2006 PowerPoint entitled Contingency Plan (January 2006)           Hynd 15 (4/6/2016)
DX113    AGEL-MDL-012-004927          AGEL-MDL-012-004971                   PowerPoint entitled Board of Directors Meeting and Business   Lipinski 11 (5/19/2016);
                                                                 10/00/2006 Review                                                        Edwards17 (5/28/2015)
DX114    ABBVIE-AGEL00518934          ABBVIE-AGEL00518954                   PowerPoint entitled Sales Strategy (Watson JCC Meeting)       Krull 04 (11/18/2015)
                                                                 04/00/2006 (April 2006)
DX115    SLV455625                    SLV455636                             Email from Murray Kay to Jim Hynd (with attachment)           Kay 28 (6/9/2011); Hynd 16
                                                                                                                                          (8/18/2011); Downey 01
                                                                                                                                          (5/8/2015); Govt Ex. 164; Hynd
                                                                 1/10/2006                                                                03 (4/6/2016)
DX116    SLV451648                    SLV451648                  1/27/2006 Email from Lisa Helm to Andre Benirschke
DX117    SLV451649 A                  SLV451652 A                          Document entitled Management Discussion & Analysis
                                                                           (December 2005), attachment to Email from Lisa Helm to
                                                                 1/27/2006 Andre Benirschke (SLV451648)
DX118    SLV451649                    SLV451652                            Document entitled Management Discussion & Analysis             Hynd 27 (4/7/2016)
                                                                           (December 2005), attachment to Email from Lisa Helm to
                                                                 1/27/2006 Andre Benirschke (SLV451648)
DX119    WTN0090108                   WTN0090122                 1/28/2006 Brand Board Final 30JAN05 presentation
DX120    WTN0090107                   WTN0090107                 1/30/2006 Email from E. Heimers to U. Soltys re: Board Presentation
                                                                           attaching Brand Board Final 30JAN05 presentation.
DX121    WTN0038959                   WTN0038960                 1/31/2006 Email from Patty Eisenhaur to Amy Hulina, et al.
DX122    SLV449028                    SLV449079                   2/3/2006 PowerPoint entitled Marietta Employee Forum
DX123    WTN0090134                   WTN0090134                 2/7/2006 Email from L. Amato to E. Heimers re: 2/7 Agenda & Follow
                                                                           up Actions attaching Top 5 Goals - Brand Sales & Marketing
                                                                           presentation
DX124    WTN0090165                   WTN0090169                  2/7/2006 Top 5 Goals - Brand Sales & Marketing presentation
DX125    SLV582856                    SLV582872                   2/7/2006 PowerPoint entitled PLT Meeting
DX126    SLV583924                    SLV583926                  3/13/2006 Email from James Ferguson to Peter Edwards                     Edwards 03 (5/28/2015)
DX127    HN ANG 00136851              HN ANG 00136863                      Document entitled IPD Analytics Pharmaceutical Patent
                                                                           Litigation Monitor re Androgel: Unimed Appears to Have
                                                                 3/17/2006 Advantage Despite Flaws in Patent
DX128    SLV511170                    SLV511170                            Email from Laurie Downey to Murray Kay, et al.                 Downey 05 (5/8/2015); Yang17
                                                                                                                                          (6/10/2015); Cautreels 08
                                                                  4/6/2006                                                                (10/23/2015); Govt Ex. 0208


                                                                                                                                                                   Page 6
                               Case 1:09-md-02084-TWT Document 1902-9 Filed 11/15/19 Page 7 of 35
                            IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
                                                  DEFENDANTS' TRIAL EXHIBIT LIST
                                                           November 15, 2019
DX NO.           BEGBATES                  ENDBATES             DATE                            DESCRIPTION                               ALSO REFERENCED AS
DX129    WTN0313265                WTN0313271                             Document entitled Watson Pharmaceuticals, Inc. R&D           Leffler 18 (11/8/2016)
                                                              4/13/2006   Monthly Update Meeting
DX130    WTN0330936                WTN0330936                 4/17/2006   Email from D. Buchen to D. Budillo re: Conf Call
DX131    WTN0039363                WTN0039364                 4/18/2006   Email from D. Buchen to D. Budilo re: Contact Information.
DX132    WTN0330931                WTN0330931                 4/18/2006   Email from D. Budilo to D. Buchen re: Meeting 4/20/06
DX133    WTN0330937                WTN0330937                 4/18/2006   Email from D. Buchen to P. Edwards re: URGENT: Meeting
                                                                          Details
DX134    WTN0288356                WTN0288373                 4/19/2006   Email from E. Heimers to D. Buchen and E. Tykot with         Heimers 2 (3/21/2016); Buchen
                                                                          attached Unimed AndroGel FINAL slides.                       14 (7/8/2011); Tykot 5
                                                                                                                                       (7/15/2011);
                                                                                                                                       Govt Ex. 2031; WTN0093300-
                                                                                                                                       WTN0093316
DX135    WPI-E-1512249             WPI-E-1512265                        Email from Ed Heimers to David Buchen and Ed Tykot (with       Heimers 02 (3/21/2016); Reed 25
                                                              4/19/2006 attachments)                                                   (7/12/2017)
DX136    WTN0330932                WTN0330933                 4/25/2006 Email from D. Budilo to D. Buchen re: Meeting arrangements
                                                                        for Thursday, 4/27/06.
DX137    SLV075107                 SLV075116                  4/25/2006 tulip.mdb                                                      Janco 36 (10/22/2015)
DX138    SLV084760                 SLV084769                  4/26/2006 tulip2.mdb                                                     Janco 37 (10/22/2015)
DX139    SLV094475                 SLV094484                  4/27/2006 tulip3.mdb                                                     Janco 38 (10/22/2015)
DX140    WTN0288577                WTN0288584                 4/28/2006 Email from E. Tykot to E. Heimers re: Summary of Terms         Buchen 17 (7/8/2011)
                                                                        attaching Watson Terms presentation.
DX141    PAR267551                 PAR267551                   5/1/2006 Email from Scott Tarriff to Ronald M. Nordmann
DX142    WTN0093325                WTN0093325                 5/2/2006 Email from E. Heimers to D. Buchen and E. Tykot re: TRT
                                                                        market by Urology breakdown attaching eh-trturo spreadsheet.

DX143    PAR267553                 PAR267553                   5/8/2006 Email from Scott Tarriff to Carol Malagoli
DX144    SLV409436                 SLV409630                  5/11/2006 Email from Jay Janco to Ed Tykot, et al. (with attachments)   Janco 34 (10/22/2015)
DX145    WTN0103779                WTN0103781                 5/12/2006 Email from A. Pereira to D. Kalwani re: Solvay Urology Target
                                                                        List 051106.
DX146    WPI-E-1509744             WPI-E-1509745              5/12/2006 Email from E. Tykot to E. Heimers and D. Buchen re: Solvay Heimers 14 (3/21/2016)
                                                                        Urology Target List 051106.
DX147    SLV456807 A               SLV456807 A                5/22/2006 Email from Jean-Louis Anspach to Jim Hynd                     Govt Ex. 0248
DX148    WTN0104087                WTN0104088                 5/23/2006 Email from A. Pereira to T. Guo re: Solvay and Green Team
                                                                        Target Analysis
DX149    WTN0104089                WTN0104090                 5/23/2006 Email from A. Pereira to T. Guo re: Solvay and Green Team
                                                                        Target Analysis.
DX150    SLV546933                 SLV546933                  5/23/2006 Email from Praveen Nadella to Jean-Louis Anspach, et al.
DX151    SLV546934                 SLV546956                            PowerPoint entitled AndroGel Accelerations: Brainstorm
                                                                        Sessions for Disease Awareness / Perception and Compliant
                                                              5/23/2006 Persistence, attachment to SLV546933
DX152    WTN0099534                WTN0099534                 5/24/2006 Email from T. Guo to A. Pereira, D. Kalwani, and S. Renna re:
                                                                        Solvay and Green Team Target Analysis.

                                                                                                                                                                Page 7
                               Case 1:09-md-02084-TWT Document 1902-9 Filed 11/15/19 Page 8 of 35
                            IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
                                                  DEFENDANTS' TRIAL EXHIBIT LIST
                                                           November 15, 2019
DX NO.           BEGBATES                  ENDBATES             DATE                           DESCRIPTION                               ALSO REFERENCED AS
DX153    WTN0099535                WTN0099535                 5/24/2006 OAB Decile Breaksown for Green/Solvay Overlapped
                                                                        Physicians
DX154    WTN0099536                WTN0099536                 5/24/2006 Target Count Breakdown of Solvay Target List
DX155    WTN0103690                WTN0103691                 5/24/2006 Email from E. Tykot to A. Pereira re: Solvay and Green Team
                                                                        Target Analysis
DX156    WTN0104091                WTN0104092                 5/24/2006 Email from A. Pereira to E. Tykot re: Solvay and Green Team
                                                                        Target Analysis
DX157    WTN0004569                WTN0004569                 5/26/2006 Email from L. Amato to E. Tykot.
DX158    WTN0103692                WTN0103692                 5/30/2006 Email from E. Tykot to S. Renna re: Data request.
DX159    WTN0103749                WTN0103749                 5/30/2006 Email from D. Kalwani to A. Pereira re: Solvay Analysis -
                                                                        Additional Information Needed
DX160    WTN0104093                WTN0104093                 5/30/2006 Email from A. Pereira to L. Amato re: Solvay Analysis
DX161    WTN0330840                WTN0330841                 5/30/2006 Email from L. Amato to R. Furdyna re: Solvay Analysis
DX162    WTN0330842                WTN0330844                 5/31/2006 Email from L. Amato to R. Furdyna re: Solvay analysis.
DX163    SLV407956                 SLV407956                  9/27/2006 Email from Jay Janco to Mark Hastings
DX164    SLV407957                 SLV407958                   6/1/2006 PowerPoint entitled Watson AndroGel Urology Coverage
DX165    WPI-E-1509746             WPI-E-1509747               6/2/2006 Email from E. Tykot to E. Heimers and L. Amato re:             Heimers 22 (3/21/2016)
                                                                        Additional Information Requested.
DX166    WTN0005271                WTN0005271                 6/2/2006 Email from A. Pereira to E. Tykot and L. Amato re: Additional   Amato 15 (8/26/2015)
                                                                        Information Requested.
DX167    WPI-E-1509748             WPI-E-1509750               6/8/2006 Email from E. Heimers to E. Tykot and L. Amato re: Co-         Heimers 10 (3/21/2016)
                                                                        Promotion Agreement.
DX168    SLV503328                 SLV503330                            Email from Jay Janco to Brian Mitchell and Jim Hynd (with      Elhauge 07; Tupman 23; Orne 05
                                                              6/14/2006 attachment)
DX169    SLV526105                 SLV526140                  6/30/2006 PowerPoint entitled AndroGel Acceleration Team Update
DX170    WTN0004570                WTN0004571                 7/12/2006 Email from L. Amato to G. Frederick re: Co-Promotion
                                                                        Agreement.
DX171    WTN0093457                WTN0093458                 7/12/2006 Email from E. Tykot to L. Amato and S. Salvucci re: Co-
                                                                        Promotion Agreement.
DX172    SLV531226                 SLV531240                            Email from Lisa Helin to Jean-Louis Anspach (with              Govt Ex. 0250 (5/6/2008
                                                              7/12/2006 attachment)                                                    Anspach)
DX173    SLV003224                 SLV003239                  7/17/2006 PowerPoint entitled AndroGel Marketing Presentation            Govt Ex. 0177 (3/12/2008 Kay)
DX174    WTN0004596                WTN0004598                 7/18/2006 Email from L. Amato to G. Frederick re: Co-Promotion
                                                                        Agreement.
DX175    WTN0099542                WTN0099543                 7/24/2006 Email from S. Renna to S. Steinkopf re: Physician Deciles.
DX176    WTN0093601                WTN0093601                 7/31/2006 Email from E. Heimers to C. Ebert and J. Gardner re: SLC
                                                                        Presentations attaching SLC Senior Staff Update 2Aug06
                                                                        presentation.
DX177    WTN0093602                WTN0093624                 7/31/2006 SLC Senior Staff Update 2Aug06 presentation
DX178    WTN0105935                WTN0105935                  8/7/2006 Email from B. Mitchell to E. Tykot re: Headcount.
DX179    WTN0106019                WTN0106020                  8/7/2006 Email from L. Amato to E. Tykot re: headcount.
DX180    WTN0106250                WTN0106251                  8/7/2006 Email from E. Tykot to L. Amato re: Headcount.

                                                                                                                                                                Page 8
                                  Case 1:09-md-02084-TWT Document 1902-9 Filed 11/15/19 Page 9 of 35
                               IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
                                                     DEFENDANTS' TRIAL EXHIBIT LIST
                                                              November 15, 2019
DX NO.            BEGBATES                     ENDBATES            DATE                           DESCRIPTION                                      ALSO REFERENCED AS
DX181    WTN0106254                   WTN0106255                  8/7/2006 Email from E. Tykot to B. Mitchell re: Headcount.
DX182    SLV510554                    SLV510555                   9/5/2006 Email from Paul Campanelli to Peter Edwards, et al.                  Hynd 07 (4/6/2016)
DX183    WTN0007010                   WTN0007026                  9/7/2006 Sales Incentive Review Committee (SIRC) presentation
DX184    WTN0093689                   WTN0093690                 9/11/2006 Email from E. Heimers to P. Shunning, U. Soltys, L. Amato,
                                                                           and D. Miranda re: Watson Fall 2006 PPM General Session
                                                                           Presenter Slide Decks attaching PPM Dallas 2006 GREEN
                                                                           GOLD presentation.
DX185    WTN0093691                   WTN0093708                 9/11/2006 PPM Dallas 2006 GREEN GOLD presentation.
DX186    N/A                          N/A                        9/13/2006 Final Settlement and Release Agreement between Unimed                Buchen 25 (5/5/2015); Downey
                                                                           Pharmaceuticals, Inc., Laboratories Besins Iscovesco, and            18 (5/8/2015)
                                                                           Watson Pharmaceuticals, Inc.
DX187    WPI-E-0900021                WPI-E-0900044              9/13/2006 Co-Promotion Agreement between Solvay Pharmaceuticals,               Buchen 26 (2015); Buchen 18
                                                                           Inc., Unimed Pharmaceuticals, Inc., and Watson Pharma, Inc.          (2011); Kay 18 (2011); Govt Ex.
                                                                                                                                                2001-C; WTN0286982-
                                                                                                                                                WTN0287004
DX188                                                                        Final Settlement and Release Agreement between Unimed              Downey 18 (5/8/2015); Buchen
                                                                             Pharmaceuticals, Inc., Laboratories Besins Iscovesco, and          25 (5/5/2015)
                                                                 9/13/2006   Watson Pharmaceuticals, Inc.
DX189    FTC-955-00005038             FTC-955-00005076                       Final Settlement and Release Agreement and Patent License          Downey 20 (5/8/2015); Govt Ex.
                                                                             Agreement between Unimed Pharmaceuticals, Laboratories             0043-B [PADD018272-18286]
                                                                             Besins Iscovesco, Par Pharmaceuticals Cos., Inc., and Paddock
                                                                 9/13/2006   Laboratories, Inc.
DX190    FTC-955-00005115             FTC-955-00005140                       Co-Promotion Agreement between Solvay Pharmaceuticals,             Downey 22 (5/8/2015)
                                                                             Inc., Unimed Pharmaceuticals, Inc., and Par Pharmaceutical
                                                                 9/13/2006   Cos., Inc.
DX191    WTN0286953                   WTN0286969                             Final Settlement and Release Agreement between Unimed              Buchen 20 (7/8/2011); Kay 20
                                                                             Pharmaceuticals, Laboratories Besins Iscovesco, and Watson         (6/9/2011); Govt Exh. 2001-A
                                                                 9/13/2006   Pharmaceuticals, Inc.
DX192    WTN0286970                   WTN0286981                             Patent License Agreement between Unimed Pharmaceuticals,           Buchen 21 (7/8/2011); Kay 19
                                                                             Laboratories Besins Iscovesco, and Watson Pharmaceuticals,         (6/9/2011); Govt Ex. 2001-B
                                                                 9/13/2006   Inc.
DX193    PADD014645                   PADD014682                             Backup Manufacturing and Supply Agreement between                  Dale 05 (5/11/2016); Downey 21
                                                                             Unimed Pharmaceuticals, Inc., Laboratories Besins                  (5/8/2015)
                                                                             International S.A., and Par Pharmaceutical Cos., Inc. [Alt Bates
                                                                 9/13/2006   FTC-955-00005077-5114]
DX194    PADD002209                   PADD002212                             Letter from Par Pharmaceutical to Paddock Laboratories, Inc.
                                                                 9/13/2006
DX195    AGEL-MDL-014-034022          AGEL-MDL-014-034028        9/14/2006 Email from Jim Hynd to Murray Kay and Brian Mitchell
DX196    SLV474739                    SLV474770                            Email from Jim Hynd to Laurie Downey, et al. (with                   Hynd 28 (4/7/2016); Govt Ex.
                                                                 9/14/2006 attachment)                                                          0127
DX197    WTN0004630                   WTN0004631                 9/15/2006 Email from L. Amato to E. Tykot re: AndroGel training.
DX198    WTN0004632                   WTN0004633                 9/15/2006 Email from L. Amato to G. Frederick re: AndroGel training.

                                                                                                                                                                          Page 9
                                 Case 1:09-md-02084-TWT Document 1902-9 Filed 11/15/19 Page 10 of 35
                               IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
                                                     DEFENDANTS' TRIAL EXHIBIT LIST
                                                              November 15, 2019
DX NO.            BEGBATES                     ENDBATES            DATE                             DESCRIPTION                           ALSO REFERENCED AS
DX199    WTN0072914                   WTN0072915                 9/15/2006   Email from E. Tykot to G. Frederick re: AndroGel training.
DX200    WTN0106022                   WTN0106023                 9/15/2006   Email from L. Amato to E. Tykot re: AndroGel training.
DX201    WTN0106186                   WTN0106186                 9/15/2006   Email from T. Gerrits to E. Tykot re: AndroGel training.
DX202    WTN0106312                   WTN0106312                 9/15/2006   Email from E. Tykot to L. Amato re: AndroGel training.
DX203    WTN0106313                   WTN0106314                 9/15/2006   Email from E. Tykot to G. Frederick re: AndroGel training.
DX204    SLV304325                    SLV304326                              Email from Jim Hynd to Marty Comer, et al.                Hynd 30 (4/7/2016); Govt Ex.
                                                                 9/15/2006                                                             0045
DX205    WTN0071197                   WTN0071199                 9/16/2006 Email from G. Frederick to E. Tykot and L. Amato re:
                                                                           AndroGel training
DX206    WTN0071200                   WTN0071201                 9/18/2006 Email from G. Frederick to L. Amato re: AndroGel training
DX207    WTN0106590                   WTN0106591                 9/18/2006 Email from E. Heimers to L. Amato re: JCC AndroGel
DX208    WTN0071202                   WTN0071202                 9/19/2006 Email from G. Frederick to L. Amato re: AndroGel Training
                                                                           Proposal - Dates and Locations
DX209    WTN0071203                   WTN0071204                 9/19/2006 Email from G. Frederick to L. Amato re: AndroGel Training
                                                                           Proposal - Dates and Locations
DX210    WTN0105989                   WTN0105989                 9/19/2006 Email from B. Mitchell to E. Tykot re: Transition Meeting.
DX211    WTN0105991                   WTN0105994                 9/20/2006 Email from B. Mitchell to E. Tykot re: Transition Meeting
DX212    WTN0106320                   WTN0106321                 9/20/2006 Email from E. Tykot to B. Mitchell re: Transition Meeting
DX213    WTN0071209                   WTN0071209                 9/21/2006 Email from G. Frederick to L. Amato re: AndroGel
DX214    WTN0071206                   WTN0071208                 9/21/2006 Email from G. Frederick to L. Amato re: AndroGel training
DX215    AGEL-MDL-008-006270          AGEL-MDL-008-006292        9/21/2006 Email from Jim Hynd to Rich Post, et al. (with attachment)  Hynd 24 (8/18/2011)
DX216    SLV582181                    SLV582184                            Minutes of First Global Joint Steering Committee AndroGel   Dale 03 (5/11/2016)
                                                                 9/21/2006 September 21, 2006 meeting [draft]
DX217    WTN0106331                   WTN0106334                 9/22/2006 Email from E. Tykot to B. Mitchell re: Transition Meeting
DX218    SLV510866                    SLV510867                  9/25/2006 Email from Jim Hynd to Laurie Downey, et al.
DX219    WTN0071215                   WTN0071216                 9/26/2006 Email from G. Frederick to R. Ferguson re: Welcome Letter
DX220    WTN0072774                   WTN0072774                 9/26/2006 Email from R. Ferguson to F. Frederick re: Welcome Letter
DX221    WTN0068045                   WTN0068046                 9/27/2006 Email from S. Renna to J. Cocuzza re: Green Team Sales
                                                                           Roster for Solvay
DX222    WTN0070774                   WTN0070777                 9/27/2006 Email from J. Cocuzza to G. Frederick re: Green Team Sales
                                                                           Roster for Solvay - REVISED COPY.
DX223    WTN0071217                   WTN0071218                 9/27/2006 Email from G. Frederick to S. Renna re: Watson Welcome
                                                                           Letter
DX224    WTN0071220                   WTN0071221                 9/27/2006 Email from G. Frederick to R. Ferguson re: Welcome Letter
DX225    WTN0072776                   WTN0072778                 9/27/2006 Email from R. Ferguson to G. Frederick re: Welcome Letter
DX226    WTN0103639                   WTN0103640                 9/27/2006 Email from G. Frederick to S. Renna re: Welcome Letter
DX227    WTN0105995                   WTN0106000                 9/27/2006 Email from B. Mitchell to E. Tykot re: Transition Meeting.
DX228    WTN0106337                   WTN0106342                 9/27/2006 Email from E. Tykot to B. Mitchell re: Transition Meeting
DX229    SLV477701                    SLV477702                  9/27/2006 Email from Thomas MacAllister to Flo Gilson, et al.
DX230    AGEL-MDL-015-020773          AGEL-MDL-015-020773        9/28/2006 Email from Vincent Amyot to Jean-Louis Anspach, et al.
DX231    AGEL-MDL-015-020774          AGEL-MDL-015-020775                  Meeting Minutes (Par/Solvay) for September 28, 2006 meeting
                                                                 9/28/2006

                                                                                                                                                               Page 10
                                 Case 1:09-md-02084-TWT Document 1902-9 Filed 11/15/19 Page 11 of 35
                               IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
                                                     DEFENDANTS' TRIAL EXHIBIT LIST
                                                              November 15, 2019
DX NO.           BEGBATES                     ENDBATES             DATE                          DESCRIPTION                                  ALSO REFERENCED AS
DX232    WTN0071222                   WTN0071223                 9/29/2006 Email from G. Frederick to R. Ferguson re: Welcome Letter
DX233    WTN0072779                   WTN0072781                 9/29/2006 Email from R. Ferguson to G. Frederick re: Welcome Letter
DX234    WTN0072782                   WTN0072782                 10/3/2006 Email from R. Ferguson to G. Frederick re: Conference Call.

DX235    WTN0072783                   WTN0072785                 10/3/2006    Email from R. Ferguson to G. Frederick re: Conference Call
DX236    WTN0072786                   WTN0072789                 10/5/2006    Email from R. Ferguson to T. Vaughan re: Conference Call
DX237    WTN0072790                   WTN0072793                 10/5/2006    Email from R. Ferguson to G. Frederick re: Conference Call
DX238    WTN0072796                   WTN0072796                 10/9/2006    Email from R. Ferguson to G. Frederick re: Home Study
                                                                              Training Outline attaching Androgel Home study agenda
                                                                              document.
DX239    WTN0072797                   WTN0072798                  10/9/2006   Androgel Home study agenda document.
DX240    WTN0005585                   WTN0005638                 10/12/2006   Presentation: Solvay/Watson Co-promote Discussion             Amato 04 (8/26/2015)
DX241    WTN0074223                   WTN0074225                 10/12/2006   Minutes of the Working Session - Watson & Solvay
DX242    WTN0106832                   WTN0106832                 10/13/2006   Email from J. Johnson to R. Furdyna
DX243    WTN0070598                   WTN0070599                 10/13/2006   Email from L. Amato to E. Heimers re: AndroGel Training
DX244    WTN0106873                   WTN0106873                 10/17/2006   Email from J. Johnson to E. Heimers, L. Amato, R. Furdyna, C.
                                                                              Yeomans, R. Katzenback, and R. DeVivo re: 2007 Brand
                                                                              Forecast (Revised) attaching Brand Portfolio 2007v.1
                                                                              spreadsheet.
DX245    WTN0291967                   WTN0291969                 10/31/2006   Letter from E. Lengle to G. Buehler re: Documentation of      Petrie 04 (3/16/2016)
                                                                              Litigation/Settlement Outcome for ANDA No. 76-737 1%
                                                                              Testosterone Gel
DX246    WTN0072839                   WTN0072839                 11/6/2006    Email from R. Ferguson to G. Frederick re: Tentative Agenda
                                                                              attaching Watson Training Agenda document.
DX247    WTN0072840                   WTN0072841                 11/6/2006    Watson Training Agenda document.
DX248    AGEL-MDL-012-005926          AGEL-MDL-012-005926        11/13/2006   Email from Murray Kay to Jim Hynd and Laurie Downey
DX249    AGEL-MDL-012-005927          AGEL-MDL-012-005927                     Spreadsheet entitled Risk Analysis.xls, attachment to Email
                                                                              from Murray Kay to Jim Hynd and Laurie Downey (AGEL-
                                                                 11/13/2006   MDL-012-005926)
DX250    AGEL-MDL-024-008690          AGEL-MDL-024-008694                     PowerPoint entitled AndroGel Urology Call Plan - Evaluation
                                                                              of the Watson Proposed Call Plan [Alt Bates SLV041185-
                                                                 11/17/2006   41189]
DX251    WTN0451547                   WTN0451547                 11/27/2006   AndroGel Co-Promotion Marketing Plan, AndroGel Brand
                                                                              Team, November 27, 2006
DX252    PAR205188                    PAR205191                               Email from Nefertiti Greene to Leslie Rhee                    Greene 17 (9/2/2015); Reed 09
                                                                 11/27/2006                                                                 (11/16/2016)
DX253    WTN0287464                   WTN0287473                 11/29/2006   Email from V. Amyot to G. Ferguson, L. Amato, S. Zhu re:      Gov Ex 2004
                                                                              Minutes from the last JCC [Govt. Exhibit 2004]
DX254    AGEL-MDL-014-029600          AGEL-MDL-014-029600        12/13/2006   Email from Lisa Helin to Murray Kay
DX255    AGEL-MDL-014-029601          AGEL-MDL-014-029602                     Document entitled Global P&L Results, attachment to Email
                                                                 12/13/2006   from Lisa Helin to Murray Kay (AGEL-MDL-014-029600)


                                                                                                                                                                    Page 11
                                 Case 1:09-md-02084-TWT Document 1902-9 Filed 11/15/19 Page 12 of 35
                               IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
                                                     DEFENDANTS' TRIAL EXHIBIT LIST
                                                              November 15, 2019
DX NO.            BEGBATES                     ENDBATES            DATE                              DESCRIPTION                                 ALSO REFERENCED AS
DX256    SLV041219                    SLV041224                               PowerPoint entitled Watson Call Plan Designed
                                                                 12/13/2006   Considerations, Results (ZS Associates)
DX257    SLV515673                    SLV515687                  08/00/2007   PowerPoint entitled Solvay/Watson JCC Meeting
DX258    AGEL-MDL-006-0009778         AGEL-MDL-006-0009792                    PowerPoint entitled Solvay/Watson JCC Meeting [Alt Bates
                                                                 08/00/2007   SLV515673-515687]
DX259    SLV446804                    SLV446816                  10/00/2007   Notes by Murray Kay re Board Notes
DX260    AGEL-MDL-024-000785          AGEL-MDL-024-000786                     JCC Meeting Minutes (Par/Solvay) for January 17, 2007
                                                                 1/24/2007    meeting
DX261    AGEL-MDL-013-046721          AGEL-MDL0013-046722                     Email from Frederick Waithe to Brian Mitchell (with             Janco 13 (8/23/2011)
                                                                 1/25/2007    attachment)
DX262    WTN0287578                   WTN0284582                 1/26/2007    Spreadsheet 2006 Urology P&L                                    Gov Ex 2013
DX263    WTN0094809                   WTN0094809                 2/5/2007     Email from E. Tykot to E. Heimers re: BD 2006 Summary.
DX264    WTN0094810                   WTN0094814                 2/5/2007     2006 BD Summary presentation.
DX265    PADD023873                   PADD023880                              Document entitled Solvay Pharmaceuticals, Inc. Supplier Audit   Dale 07 (5/11/2016); Maloney17
                                                                              Report of Paddock Laboratories                                  (7/14/2011); Downey25
                                                                                                                                              (5/8/2015); Mink 05 (10/2/2015);
                                                                 2/21/2007                                                                    Bruno 12 (10/25/2016)
DX266    AGEL-MDL-014-030906          AGEL-MDL-014-030906        2/22/2007 Email from Randy Allen to Laurie Downey, et al.
DX267    AGEL-MDL-014-030927          AGEL-MDL-014-030936                  Document regarding Shutdown of manufacturing at the Main
                                                                 4/18/2005 Street Facility in Baudette (Note SPh 2005/018)
DX268    WTN0095695                   WTN0095697                 3/22/2007 BD Update 3.22.07 spreadsheet.
DX269    WTN0095694                   WTN0095694                 3/23/2007 Email from E. Tykot to E. Heimers re: BD update attaching BD
                                                                           Update 3.22.07 spreadsheet.
DX270    WTN0095820                   WTN0095823                  4/2/2007 Email from Ed Heimers to Allen Chao (with attachment)              Heimers 18 (3/21/2016)
DX271    WTN0361822                   WTN0361822                 4/12/2007 AndroGel JCC Meeting, Sales Operations Update
DX272    SLV449312                    SLV449313                  4/18/2007 Email from Jean-Louis Anspach to Murray Kay, et al.
DX273    SLV542464                    SLV542466                            Email from Lynn Dale to Jean-Luois Anspach                         Dale 06 (5/11/2016); Bruno 08
                                                                 4/18/2007                                                                    (10/25/2016)
DX274    SLV583437                    SLV583439                            Email from Mzrebiec@parpharm.com to Blaurent@besins-
                                                                 5/23/2007 healthcare.com, et al.
DX275                                                            5/23/2007 Letter from FDA to Par Pharmaceutical, Inc. re ANDA 76-744         Dale 12 (5/11/2016)

DX276    AGEL-MDL-009-005637          AGEL-MDL-009-005637         5/11/2007 Email from Lynn Dale to Mke Dornhecker
DX277    AGEL-MDL-009-005638          AGEL-MDL-009-005642         6/5/2007 PowerPoint entitled AndroGel Manufacturing Update
DX278    SLV462696                    SLV462696                             Email from Jean-Louis Anspach to Murray Kay, Jim Hynd, et
                                                                  6/8/2007 al.
DX279    SLV462697                    SLV462701                   6/5/2007 PowerPoint entitled AndroGel Manufacturing Update
DX280    AGEL-MDL-009-005017          AGEL-MDL-009-005017        11/15/2007 Email from Murray Kay to Lynn Dale
DX281    AGEL-MDL-009-005018          AGEL-MDL-009-005023         6/13/2007 PowerPoint entitled Besins Discussion Topics
DX282    SLV357431                    SLV357431                   6/11/2007 Email from Murray Kay to Laurie Downey
DX283    SLV357432                    SLV357437                   6/13/2007 PowerPoint entitled Besins Discussion Topics


                                                                                                                                                                       Page 12
                                 Case 1:09-md-02084-TWT Document 1902-9 Filed 11/15/19 Page 13 of 35
                               IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
                                                     DEFENDANTS' TRIAL EXHIBIT LIST
                                                              November 15, 2019
DX NO.            BEGBATES                     ENDBATES            DATE                           DESCRIPTION                              ALSO REFERENCED AS
DX284    SLV583611                    SLV583686                            PowerPoint entitled Cardio-Metabolic and Specialized Markets Amyot 08 (4/29/2015)
                                                                 6/19/2007 Business Unit GPSD Meeting
DX285    PAR-MDL-00008643             PAR-MDL-00008645                     Email from Leslie Koby to Nefertiti Greene (with attachment) MacPhee 36 (3/18/2016); Greene
                                                                                                                                        18 (9/2/2015); Tupman 9
                                                                                                                                        (9/15/2016); Reed 11
                                                                 6/20/2007                                                              (11/16/2016)
DX286    SLV582196                    SLV582197                  6/25/2007 Email from Jay Bua to Laurie Downey and Thomas               Bua 16 (4/20/2016)
                                                                           MacAllister
DX287    SLV508633                    SLV508636                  6/28/2007 Email from Lynn Dale to Bill Mink
DX288    SLV333530                    SLV333566                  7/11/2007 PowerPoint entitled 2007 BF2 2008-2012 Version 1             Hynd 34 (4/7/2016)
DX289    WTN0334794                   WTN0334836                           Promotion Agreement between Depomed, Inc. and Watson
                                                                 7/18/2007 Pharma, Inc.
DX290    AGEL-MDL-024-001376          AGEL-MDL-024-001376         8/6/2007 Email from Vincent Amyot to Mark Hastings, et al.
DX291    AGEL-MDL-024-001377          AGEL-MDL-024-001377                  JCC Meeting Minutes (Solvay/Watson) for August 22, 2007
                                                                  8/6/2007 meeting
DX292    PAR-MDL-00013987             PAR-MDL-00013989            8/9/2007 Email from Nefertiti Greene to Carmen Bowen                  Greene 04 (9/2/2015)
DX293    WTN0357660                   WTN0357660                 8/14/2007 Solvay-Watson JCC Meeting
DX294    AGEL-MDL-024-001388          AGEL-MDL-024-001389                  JCC Meeting Minutes (Watson/Solvay) for August 14, 2007
                                                                 8/21/2007 meeting
DX295    WTN00291347                  WTN00291373                8/24/2007 Service Agreement                                            Heimers 21 (3/21/2016); Tykot 40
                                                                                                                                        (2/23/2016)
DX296    GALD-AGEL000007              GALD-AGEL000036                      Service Agreement between Watson and Galderma including
                                                                 8/27/2007 Amendment 1
DX297    AGEL-MDL-021-020952          AGEL-MDL-021-020986                  JCC Meeting Minutes (Solvay/Par) for August 24, 2007
                                                                 8/30/2007 meeting
DX298    WTN0334837                   WTN0334880                 9/21/2007 Amended and Restated Promotion Agreement                     Heimers 20 (3/21/2016)

DX299    AGEL-MDL-014-032909          AGEL-MDL-014-032909         9/24/2007 Email from Jim Hynd to Brian Mitchell
DX300    AGEL-MDL-015-005531          AGEL-MDL-015-005532                   PowerPoint slides entitled Androgel Continues to Accelerate as
                                                                            a Result of Project Inspire Initiative [Alt Bates AGEL-MDL-
                                                                  9/24/2007 014-032910]
DX301    PAR-MDL-00029315             PAR-MDL-00029315                      Memorandum from Carmen Bowen to Vincent Amyot, et al. re         Greene 26 (9/2/2015)
                                                                 10/15/2007 Solvay Proposal Action Items
DX302    AGEL-MDL-015-022259          AGEL-MDL-015-022261                   JCC Meeting Minutes (Strativa/Solvay) for November 15, 2007
                                                                 11/15/2007 meeting
DX303    WTN0361976                   WTN0361976                 12/17/2007 Solvay/Watson JCC Meeting, Bringing Low-T into Focus,
                                                                            December 17, 2007
DX304    WTN0451870                   WTN0451872                 12/17/2007 Watson & Solvay, Minutes of the Working Session
DX305    WTN0287544                   WTN0287559                 12/31/2007 Attachment 5-10 [Govt. Exhibit 2010]                             Gov Ex 2010
DX306    WTN0287560                   WTN0287576                 12/31/2007 Attachment 5-12 [Govt. Exhibit 2011]                             Gov Ex 2011
DX307    WTN0583008                   WTN0583008                 12/31/2007 Product Line Financial Statements YTD as of December 31,         Yeomans 21 (5/4/2016)
                                                                            2007

                                                                                                                                                                     Page 13
                                 Case 1:09-md-02084-TWT Document 1902-9 Filed 11/15/19 Page 14 of 35
                               IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
                                                     DEFENDANTS' TRIAL EXHIBIT LIST
                                                              November 15, 2019
DX NO.          BEGBATES                     ENDBATES              DATE                            DESCRIPTION                             ALSO REFERENCED AS
DX308    AGEL-MDL-021-009545          AGEL-MDL-021-009547                    JCC Meeting Minutes (Watson/Solvay) for December 17, 2007
                                                                  1/2/2008   meeting
DX309    AGEL-MDL-008-006341          AGEL-MDL-008-006343                    JCC Meeting Minutes (Abbott/Strativa) for January 29, 2008
                                                                 2/19/2008   meeting
DX310    AGEL-MDL-015-011816          AGEL-MDL-015-011817        3/14/2008   Email from Carmen Bowen to Stephen Krull, et al.
DX311    AGEL-MDL-015-011818          AGEL-MDL-015-011820                    JCC Meeting Minutes (Abbott/Strativa) for January 29, 2008
                                                                 3/14/2008   meeting [draft]
DX312    WTN0361806                   WTN0361806                 4/1/2008    Solvay Pharmaceuticals, Sales Strategy, Watson JCC Meeting,
                                                                             AndroGel Urology Market and Watson Call Plan Performance
                                                                             Diagnostics
DX313    ABBVIE-AGEL02911541          ABBVIE-AGEL02911566                    PowerPoint entitled Executive Committee Meeting and         Hynd 29 (4/7/2016)
                                                                  4/9/2008   Business Review
DX314    WTN0361813                   WTN0361814                 4/16/2008   Solvay/Watson JCC Meeting
DX315    WTN0361879                   WTN0361881                 4/16/2008   Solvay/Watson JCC Meeting Minutes
DX316    WTN0361942                   WTN0361942                 4/16/2008   AndroGel JCC Meeting Sales Operations Update presentation.

DX317    WTN0398558                   WTN0398558                 4/16/2008 AndroGel JCC Meeting, Sales Operation Update, April 16,
                                                                           2008
DX318    AGEL-MDL-015-018943          AGEL-MDL-015-018943                  JCC Meeting Minutes (Solvay & Watson) for April 16, 2008
                                                                 4/16/2008 meeting
DX319    AGEL-MDL-013-034582          AGEL-MDL-013-034582                  Email from Brian Mitchell to Kumar Kantheti and Jorge
                                                                 4/22/2008 Gomez
DX320    AGEL-MDL-013-034583          AGEL-MDL-013-034663        4/21/2008 Document entitled AndroGel Marketing Strategy             Cremieux 07 (4/6/2017)
DX321    AGEL-MDL-015-012103          AGEL-MDL-015-012106                  Email from Stephen Krull to Kevin Guthrie, et al. (with   Krull 03 (11/18/2015)
                                                                 5/12/2008 attachment)
DX322    WTN0594231                   WTN0594243                 5/14/2008 Testosterone Gel 1% (Project #1529) Cross Functional Pre-
                                                                           Submission Team Meeting Minutes
DX323    WTN0594217                   WTN0594229                 5/28/2008 Testosterone Gel 1% (Project #1529) Cross Functional Pre-
                                                                           Submission Team Meeting Minutes                           Petrie 10 (3/16/2016)
DX324    WTN0361935                   WTN0361935                  6/1/2008 Solvay-Watson AndroGel JCC, Co-Promotion Analytics, June
                                                                           18, 2008
DX325    AGEL-MDL-008-006462          AGEL-MDL-008-006462                  JCC Meeting Minutes (Solvay/Watson) for June 18, 2008
                                                                 6/16/2008 meeting
DX326    WTN0392121                   WTN0392122                 6/18/2008 Solvay/Watson JCC Meeting
DX327    WTN0397949                   WTN0397949                 6/18/2008 AndroGel JCC Meeting, Sales Operations Update, June 18,
                                                                           2008
DX328    WTN0397956                   WTN0397957                 6/18/2008 Solvay/Watson JCC Meeting
DX329    AGEL-MDL-015-022192          AGEL-MDL-015-022194                  JCC Meeting Minutes (Strativa/Solvay) for June 12, 2008
                                                                  7/9/2008 meeting
DX330    AGEL-MDL-015-012423          AGEL-MDL-015-012427                  JCC Meeting Minutes (Solvay & Watson) for June 18, 2008
                                                                 7/11/2008 meeting [draft]
DX331    AGEL-MDL-015-019246          AGEL-MDL-015-019246         9/8/2008 Email from Stephen Krull to Brian Mitchell

                                                                                                                                                              Page 14
                                 Case 1:09-md-02084-TWT Document 1902-9 Filed 11/15/19 Page 15 of 35
                               IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
                                                     DEFENDANTS' TRIAL EXHIBIT LIST
                                                              November 15, 2019
DX NO.          BEGBATES                     ENDBATES              DATE                               DESCRIPTION                            ALSO REFERENCED AS
DX332    AGEL-MDL-015-019270          AGEL-MDL-015-019270                     JCC Meeting Minutes (Solvay & Watson) for September 10,
                                                                  9/8/2008    2008 meeting
DX333    PFE00598                     PFE00599                    9/4/2008    Letter from Pfizer to Paddock Labs                          Picurro 15 (12/4/2015)
DX334    WTN0392444                   WTN0392444                 9/10/2008    AndroGel JCC Meeting, Sales Operations Update, September
                                                                              10, 2008
DX335    WTN0397081                   WTN0397082                 9/10/2008    Solvay/Watson JCC Meeting
DX336    WTN0525022                   WTN0525024                 9/10/2008    Solvay and Watson, Draft JCC Meeting Minutes
DX337    PAR-MDL-00048177             PAR-MDL-00048177                        JCC Meeting Minutes (Solvay/Strativa) for October 2, 2008
                                                                 9/29/2008    meeting
DX338    AGEL-MDL-014-033526          AGEL-MDL-014-033576                     PowerPoint entitled Executive Committee Meeting and
                                                                 10/8/2008    Business Review
DX339    AGEL-MDL-008-006499          AGEL-MDL-008-006502                     Email from Stephen Krull to Jean-Louis Anspach (with        Krull 06 (11/18/2015)
                                                                 10/17/2008   attachment)
DX340    PAR-MDL-00184213             PAR-MDL-00184213                        Email from Erin Capra to John Macphee, et al.             MacPhee 16 (3/18/2016);
                                                                  12/2/2008                                                             MacPhee 30 (3/18/2016)
DX341    PAR-MDL-00184214             PAR-MDL-00184214            12/2/2008 Spreadsheet entitled 2009 Strativa P&L by Product.xls
DX342    WTN0357756                   WTN0357757                 12/10/2008 Solvay/Watson JCC Meeting
DX343    WTN0361896                   WTN0361897                 12/10/2008 Solvay/Watson JCC Meeting
DX344    ABBVIE-AGEL00515532          ABBVIE-AGEL00515534                   JCC Meeting Minutes (Strativa/Solvay) for December 11, 2008
                                                                 12/11/2008 meeting [draft]
DX345    AGEL-MDL-015-022322          AGEL-MDL-015-022322         1/13/2009 Email from Stephen Krull to Jean-Louis Anspach
DX346    AGEL-MDL-015-022323          AGEL-MDL-015-022327                   JCC Meeting Minutes (Solvay/Watson) for December 10, 2008
                                                                  1/13/2009 meeting
DX347    WTN0295569                   WTN0295646                  1/20/2009 Email from J. Williamson to A. Boyer attaching Watson       Yeomans 20 (5/4/2016)
                                                                            Pharmaceuticals, Inc. Executive Financial Reporting Package
                                                                            Fourth Quarter - 2008
DX348    ABBVIE-AGEL00671517          ABBVIE-AGEL00671519                   Letter from FDA to Unimed Pharmaceuticals re NDA 21-015 Dale 08 (5/11/2016)
                                                                  1/29/2009
DX349    WTN0392150                   WTN0392150                  3/3/2009 Solvay-Watson AndroGel JCC Meeting, Co-Promotion
                                                                            Analytics
DX350    WTN0450131                   WTN0450133                  3/3/2009 Solvay and Watson DRAFT JCC Meeting Minutes
DX351    WTN0537608                   WTN0537608                  3/3/2009 Solvay-Watson JCC Meeting, AndroGel Co-Promotion, Derek
                                                                            Rieder, Associate Product Manager, AndroGel, March 3, 2009

DX352    ABBVIE-AGEL00144754          ABBVIE-AGEL00144754                     JCC Meeting Minutes (Solvay/Watson) for March 3, 2009
                                                                  3/3/2009    meeting
DX353    PADD-MDL-00012000            PADD-MDL-00012001                       Letter from FDA to Unimed Pharmaceuticals re NDA 21-015
                                                                 3/19/2009
DX354    PADD-MDL-00008494            PADD-MDL-00008495                    Email from Patrick Kaczaral to Hanspeter Dietschi (with        Dale 11 (5/11/2016)
                                                                 3/25/2009 attachment)
DX355    WTN0357173                   WTN0357173                 3/29/2009 Email from L. Amato to E. Heiemrs                              Amato 17 (8/26/2015)


                                                                                                                                                                   Page 15
                                 Case 1:09-md-02084-TWT Document 1902-9 Filed 11/15/19 Page 16 of 35
                               IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
                                                     DEFENDANTS' TRIAL EXHIBIT LIST
                                                              November 15, 2019
DX NO.           BEGBATES                     ENDBATES             DATE                              DESCRIPTION                           ALSO REFERENCED AS
DX356    ABBVIE-AGEL02801390          ABBVIE-AGEL02801429                     PowerPoint entitled Executive Committee Meeting and        Hynd 32 (4/7/2016)
                                                                 4/8/2009     Business Review
DX357    PADD-MDL-00008621            PADD-MDL-00008622          4/15/2009    Email from Patrick Kaczaral to Bill Mink, et al.           Dale 09 (5/11/2016)
DX358    PAR-MDL-00185627             PAR-MDL-00185627           4/20/2009    Spreadsheet entitled 2009 Strativa P&L by Product.xls
DX359    ABBVIE-AGEL01803338          ABBVIE-AGEL01803342                     JCC Meeting Minutes (Abbott/Strativa) for April 20, 2009
                                                                 5/18/2009    meeting [draft]
DX360    WTN0361908                   WTN0361908                 6/1/2009     Solvay-Watson AndroGel JCC Meeting, Co-Promotion
                                                                              Analytics, June 2009
DX361    WTN0537623                   WTN0537624                 6/23/2009    Watson/Solvay JCC Meeting Minutes
DX362    WTN0451946                   WTN0451947                 6/23/2009    Watson/Solvay JCC Meeting Minutes
DX363    WTN0361934                   WTN0361934                 9/1/2009     Solvay-Watson AndroGel JCC Meeting, Co-Promotion
                                                                              Analytics, September 2009
DX364    WTN0357754                   WTN0357755                 9/17/2009    Solvay/Watson DRAFT JCC Meeting Minutes
DX365    SLV054198                    SLV054201                   6/8/2006    Par Overlap Analysis Presentation
DX366    PAR-MDL-00162635             PAR-MDL-00162637           9/30/2009    Email from Paul Campanelli to Matthew Zrebiec, et al.      Jaskot 30 (10/18/2016)
DX367    PAR-MDL-00185626             PAR-MDL-00185627                        Email from Erin Capra to Nefertiti Greene                  Greene 31 (9/2/2015); MacPhee
                                                                                                                                         17 (3/18/2016); Tupman
                                                                                                                                         (9/15/2016); Reed 05
                                                                 4/20/2009                                                               (11/16/2016)
DX368    PAR-MDL-00187841             PAR-MDL-00187842                        Email from Christina Moretto to John MacPhee, et al.       MacPhee 19 (3/18/2016); Greene
                                                                                                                                         32 (9/2/2015); Reed 06
                                                                 10/20/2009                                                              (11/16/2016)
DX369    PAR-MDL-00187843             PAR-MDL-00187843                      Spreadsheet entitled 2010 Operating Plan- P&L by Product.xls
                                                                 10/20/2009
DX370    WTN0392062                   WTN0392062                  12/1/2009 Solvay-Watson AndroGel JCC Meeting, Co-Promotion
                                                                            Analytics, December 2009
DX371    WTN0361820                   WTN0361821                  12/5/2009 Solvay/Watson JCC Meeting Teleconference
DX372    WTN0393507                   WTN0393507                 12/15/2009 2010 Sales Force Alignmnet & Androgel PR Opportunity
DX373    WTN0537616                   WTN0537616                 12/15/2009 Watson JCC Meeting, December 15, 2009, Derek Rieder,
                                                                            Associate Product Manager, AndroGel
DX374    WTN0583105                   WTN0583105                 12/31/2009 Brand Product Line Financial Statements YTD as of December Yeomans 22 (5/4/2016)
                                                                            31, 2009
DX375    PAR-MDL-00000324             PAR-MDL-00000325             1/5/2010 Letter from Par to CDER re ANDA 076744
DX376    WTN0357656                   WTN0357657                  2/19/2010 2.19.10 Watson/Abbott JCC Meeting Action Items
DX377    WTN0361955                   WTN0361955                   3/1/2010 Watson 2010 Call Plan Analysis, March 2010
DX378    WTN0357730                   WTN0357730                   3/9/2010 Solvay/Watson JCC Meeting
DX379    WTN0393542                   WTN0393542                   3/9/2010 Solvay/Watson JCC Meeting
DX380    WTN0592407                   WTN0592407                  3/24/2010 Alternate API Summary Report                                 Petrie 33 (3/16/2016)
DX381    ABBVIE-AGEL00956290          ABBVIE-AGEL00956290                   JCC Meeting Minutes (Abbott/Watson) for March 9, 2010
                                                                  3/25/2010 meeting
DX382    WTN0363728                   WTN0363731                  5/21/2010 Email from S. Renna to L. Amato and C. Yeomans re: 2007-
                                                                            2010 AndroGel Call Plan Productivity Analysis

                                                                                                                                                                 Page 16
                                 Case 1:09-md-02084-TWT Document 1902-9 Filed 11/15/19 Page 17 of 35
                               IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
                                                     DEFENDANTS' TRIAL EXHIBIT LIST
                                                              November 15, 2019
DX NO.           BEGBATES                     ENDBATES             DATE                              DESCRIPTION                                   ALSO REFERENCED AS
DX383    WTN0363732                   WTN0363732                 5/21/2010    2007 - 2010 AndroGel Call Plan Productivity Analysis
DX384    WTN0363702                   WTN0363702                 6/1/2010     Sales Ops, Watson S1 2010 JCC, June 2010
DX385    PAR-MDL-00174396             PAR-MDL-00174396           6/23/2010    Email from Julie Szozda to Michelle Bonomi, et al.                Jaskot 22 (10/18/2016)
DX386    WTN0395234                   WTN0395251                 6/28/2010    Abbott/Watson Joint Commercial Committee, AndroGel
                                                                              Update, June 28, 2010
DX387    ABBVIE-AGEL02782276          ABBVIE-AGEL02782276         7/2/2010    Email from Frank Jaeger to Jim Hynd
DX388    ABBVIE-AGEL02782277          ABBVIE-AGEL02782286                     Document entitled AndroGel (testosterone gel) 1% CIII 2011
                                                                  7/2/2010    Business Plan - Draft Executive Summary
DX389    ABBVIE-AGEL01674788          ABBVIE-AGEL01674788                     JCC Meeting Minutes (Abbott/Strativa) for July 23, 2010
                                                                  7/16/2010   meeting [draft]
DX390    WTN0363310                   WTN0363310                  9/1/2010    Watson 2010 Q3 JCC, September 2010
DX391    WTN0363701                   WTN0363701                  9/1/2010    Abbott/Watson JCC Meeting, September 2010
DX392    PAR-MDL-00176040             PAR-MDL-00176040            9/10/2010   Email from Julie Szozda to Inna Gruber, et al.                    Jaskot 23 (10/18/2016)
DX393    WTN0440894                   WTN0440896                 10/15/2010   Generic Ops Meeting Minutes                                       Petrie 35 (3/16/2016)
DX394    PADD-MDL-00011992            PADD-MDL-00012001                       Email from from Lincy Michael to Patrick Kaczaral, et al. (with   Dale 10 (5/11/2016); Mink 39
                                                                 11/16/2010   attachment)                                                       (10/2/2015)
DX395    PAR-MDL-00189782             PAR-MDL-00189783           11/19/2010   Email from Marian Gustafson to Erin Zaccaro, et al.               MacPhee 33 (3/18/2016)
DX396    PAR-MDL-00092120             PAR-MDL-00092137                        PowerPoint entitled Strativa Pharmaceuticals 2010 Highlights
                                                                  12/7/2010
DX397    WTN0363102                   WTN0363103                 12/14/2010 Abbott/Watson JCC Meeting
DX398    WTN0392967                   WTN0392967                 12/14/2010 Fourth Quarter AndroGel JCC Meeting, December 14, 2010
DX399    WTN0583138                   WTN0583138                 12/31/2010 Global Brand Product Line Financial Statement YTD as of             Yeomans 23 (5/4/2016)
                                                                            December 31, 2010
DX400    PAR-MDL-00177384             PAR-MDL-00177384             1/4/2011 Email from Allison Wey to Paul Campanelli
DX401    PAR-MDL-00177385             PAR-MDL-00177385                      PowerPoint entitled Par Pharmaceutial Companies (at JP
                                                                   1/4/2011 Morgan 2011 Healthcare Conference)
DX402    ABBVIE-AGEL01111333          ABBVIE-AGEL01111369                   PowerPoint entitled Metabolic/GI Care Business Review 2010
                                                                  1/20/2011 Actual & 2011 Plan
DX403    PAR-MDL-00177612             PAR-MDL-00177612            1/13/2011 Email from Julie Szozda to Inna Gruber, et al.                      Picurro 17 (12/4/2015)
DX404    WTN0332444                   WTN0332449                  1/31/2011 Prior approval supplement                                           Petrie 8 (3/16/2016)
DX405    PAR-MDL-00178299             PAR-MDL-00178299            2/22/2011 Email from Allison Wey to Paul Campanelli
DX406    PAR-MDL-00178300             PAR-MDL-00178300                      PowerPoint entitled Par Pharmaceutial Companies (at Citi
                                                                   3/1/2011 Global Healthcare Conference)
DX407    WTN0393258                   WTN0393258                  3/8/2011 2011 Q1 AndroGel JCC Meeting, March 8, 2011
DX408    WTN0395084                   WTN0395084                   3/8/2011 Abbott/Watson JCC Meeting
DX409    PAR-MDL-00000596             PAR-MDL-00000598                      Letter from FDA to Par Pharmaceutical, Inc. re ANDA
                                                                   6/7/2011 076744/S-002                                                        Picurro 18 (12/4/2015)
DX410    AGEL-MDL-027-000001          AGEL-MDL-027-000004                   PowerPoint slides entitled 2009 Demonstrated What is Possible
                                                                   7/6/2011 with Unbranded DTC
DX411    AGEL-MDL-027-000274          AGEL-MDL-027-000346                   PowerPoint slides entitled AndroGel DTC Campaign Results:
                                                                   7/6/2011 Final Analysis Presentation 4/23/09 - 7/31/09
DX412    WTN0392971                   WTN0392971                  7/19/2011 2011 Q3 AndroGel JCC Meeting, July 19, 2011

                                                                                                                                                                         Page 17
                                 Case 1:09-md-02084-TWT Document 1902-9 Filed 11/15/19 Page 18 of 35
                               IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
                                                     DEFENDANTS' TRIAL EXHIBIT LIST
                                                              November 15, 2019
DX NO.           BEGBATES                     ENDBATES                DATE                           DESCRIPTION                              ALSO REFERENCED AS
DX413    WTN0449304                   WTN0449304                    7/19/2011 Abbott/Watson JCC Meeting, Game Changer, July 19, 2011
DX414    ABBVIE-AGEL03143647          ABBVIE-AGEL03143675                     Email from Frank Jaeger to Margaret Dambroisia, et al. (with Jaeger 41 (5/6/2016)
                                                                    7/20/2011 attachment)
DX415    ABBVIE-AGEL00352476          ABBVIE-AGEL00352555                     PowerPoint entitled AndroGel Patient Cost Sensitivity and
                                                                              Managed Markets Strategy Support Phase 1: Executive
                                                                    7/22/2011 Summary
DX416    PAR-MDL-00193219             PAR-MDL-00193244                        Amended and Restated Manufacturing and Supply Agreement
                                                                              between Par Pharmaceuticals, Inc. and Paddock Laboratories
                                                                    7/27/2011 LLC
DX417    WTN0393082                   WTN0393082                    8/12/2011 AndroGel Message Recall Research (Results thru August 12,
                                                                              2011), Marketing Analytical & Business Insights
DX418    ABBVIE-AGEL00060667          ABBVIE-AGEL00060694                     PowerPoint entitled 2012 AndroGel 1.62% Brand Plan (28-
                                                                    9/14/2011 page version) [Alt Bates ABBVIE-AGEL00060610-60637]
DX419    ABBVIE-AGEL00010133          ABBVIE-AGEL00010170                     PowerPoint entitled 2012 AndroGel 1.62% Brand Plan (38-      Gautsch 09 (5/18/2016)
                                                                    9/14/2011 page version)
DX420    ABBVIE-AGEL00990557          ABBVIE-AGEL00990881                     PowerPoint entitled 2012 AndroGel 1.62% Brand Plan (325-
                                                                              page version)
DX421    WTN0394730                   WTN0394730                    9/19/2011 Abbott/Watson JCC Meeting
DX422    ABBVIE-AGEL00951877          ABBVIE-AGEL00951879                     JCC Meeting Minutes (Abbott/Watson) for September 19, 2011
                                                                    9/19/2011 meeting [draft]
DX423    WTN0583157-001               WTN0583157-003                9/30/2011 Global Brand Product Line Financial Statement YTD as of      Yeomans 11 (5/4/2016)
                                                                              September 30, 2011
DX424    WTN0392163                   WTN0392163                   12/12/2011 AndroGel 1.62% Update, JCC Meeting - December 12, 2011

DX425    WTN0394668                   WTN0394669                   12/14/2011 Abbott/Watson JCC Meeting
DX426    ABBVIE-AGEL02045675          ABBVIE-AGEL02045844                     PowerPoint entitled 2011 Strategic Business Plan (AndroGel
                                                                    1/11/2012 Marketing Team)
DX427    ABBVIE-AGEL00048115          ABBVIE-AGEL00048115           2/2/2012 Screen shot of "IsItLowT.com - Could you have Low T?"
DX428    ABBVIE-AGEL00344472          ABBVIE-AGEL00344477           2/2/2012 Screen shot of "IsItLowT.com -Treatment Options"
DX429    CVS-ANDRO-0067491            CVS-ANDRO-0067496              4/1/2012 Spreadsheet entitled Fortesta Sales Increase Analysis        Griffin 16 (3/16/2016)
DX430    WTN0394582                   WTN0394582                    4/8/2012 Abbott Watson JCC Meeting Q1 '12. April 8, 2012
DX431    WTN0358612                   WTN0358613                    4/9/2012 Abbott/Watson JCC Meeting Minutes
DX432    WTN0394590                   WTN0394591                    4/9/2012 Abbott/Watson JCC Meeting
DX433    ABBVIE-AGEL00502719          ABBVIE-AGEL00502720                     JCC Meeting Minutes (Abbott/Watson) for April 9, 2012
                                                                    4/9/2012 meeting
DX434    ABBVIE-AGEL00722383          ABBVIE-AGEL00722383                     JCC Meeting Minutes (Abbott/Watson) for April 9, 2012
                                                                    4/9/2012 meeting
DX435    ABBVIE-AGEL00995220          ABBVIE-AGEL00995544           4/18/2012 PowerPoint entitled 2012 AndroGel 1.62% Business Plan
DX436    BESINS-FTC-SUB2015-0000005   BESINS-FTC-SUB2015-0000006    5/4/2012 Email from Leslie Grunfeld to Charles Gancel                  Bua 11 (4/20/2016)
DX437    WTN0379435                   WTN0379435                   5/30/2012 Email from M. Allard to S. Krull, V. Sanford, E. Pluckhorn,
                                                                              and S. Scibilia re: 4 9 12 JCC minutes Watson additions
                                                                              attaching DRAFT Minutes 4 9 12 JCC Meeting MA notes.

                                                                                                                                                                    Page 18
                                 Case 1:09-md-02084-TWT Document 1902-9 Filed 11/15/19 Page 19 of 35
                               IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
                                                     DEFENDANTS' TRIAL EXHIBIT LIST
                                                              November 15, 2019
DX NO.           BEGBATES                     ENDBATES               DATE                             DESCRIPTION                            ALSO REFERENCED AS
DX438    WTN0379436                   WTN0379437                   5/30/2012    DRAFT Minutes 4 9 12 JCC Meeting MA notes.
DX439    CVS-ANDRO-0067489            CVS-ANDRO-0067490            5/30/2012    Email from Cathy Pettis to Stephen Heidenthal              Griffin 15 (3/16/2016)
DX440    ABBVIE-AGEL03265016          ABBVIE-AGEL03265165          6/15/2012    PowerPoint entitled AndroGel GPO Strategic Plan            Gautsch 07 (5/18/2016)
DX441    WTN0353163                   WTN0353163                   7/12/2012    Email from L Marion to V. Sanford re: Androderm 2013
                                                                                Planning meeting attaching Androderm 2 mg/4 mg 2013
                                                                                Planning Meeting presentation.
DX442    WTN0353164                   WTN0353164                   7/12/2012    Androderm 2 mg/4 mg 2013 Planning Meeting presentation.
DX443    ABBVIE-AGEL00951873          ABBVIE-AGEL00951874                       JCC Meeting Minutes (Abbott/Watson) for April 9, 2012
                                                                   8/18/2012    meeting [Watson's edits to draft minutes]
DX444    ABBVIE-AGEL00951880          ABBVIE-AGEL00951880                       JCC Meeting Minutes (Abbott/Watson) for August 20, 2012
                                                                   8/18/2012    meeting [draft]
DX445    WTN0392935                   WTN0392935                   8/20/2012    Abbott/Watson, JCC Meeting, August 20, 2012
DX446    ABBVIE-AGEL00026297          ABBVIE-AGEL00026347                       Email from Meena Valravan to James B. Hynd, et al. (with   Hynd 16 (4/6/2016)
                                                                    9/5/2012    attachment)
DX447    WTN0359366                   WTN0359366                   11/29/2012   Abbott/Watson JCC Meeting
DX448    WTN0392161                   WTN0392161                   11/29/2012   AndroGel 1.62% Update, JCC Meeting - November 29, 2012

DX449    WTN0449972                   WTN0449976                   11/29/2012 Abbott/Watson JCC Meeting
DX450    ABBVIE-AGEL00712715          ABBVIE-AGEL00712731                     Amended and Restated Sublicense Agreement between Abbott
                                                                   12/31/2012 Laboratories and Unimed Pharmaceuticals, LLC
DX451    ABBVIE-AGEL00712732          ABBVIE-AGEL00712742                     Special Products Specific Agreement between Abbott
                                                                   12/31/2012 Laboratories and AbbVie, Inc.
DX452    ABBVIE-AGEL01161225          ABBVIE-AGEL01161328                     Finished Goods Supply Agreement for Androgel between
                                                                              Unimed Pharmaceuticals, LLC and Abbott Products Operations
                                                                   12/31/2012 AG
DX453    BESINS-FTC-SUB2015-0003853   BESINS-FTC-SUB2015-0003861   2013-2014 Delpharm invoices to Besins                                 Bua 09 (4/20/2016)
DX454    ABBVIE-AGEL01790407          ABBVIE-AGEL01790447           1/11/2013 PowerPoint entitled TRT Patient Metrics
DX455    BESINS-FTC-SUB2015-0003865   BESINS-FTC-SUB2015-0003865              Spreadsheet entitled Investments: Back Up DELPHARM         Bua 08 (4/20/2016)
                                                                              LILLE by vouchers
DX456    BESINS-FTC-SUB2015-0000508   BESINS-FTC-SUB2015-0000511    1/9/2013 Email from Carl Tatsuguchi to Daniel Delarbre               Bua 04 (4/20/2016)
DX457    ABBVIE-AGEL00521343          ABBVIE-AGEL00521356           2/7/2013 PowerPoint entitled AndroGel Delpharm Site Transfer
DX458    WTN0357325                   WTN0357328                    3/4/2013 AbbVie/Actavis JCC Meeting
DX459    WTN0359607                   WTN0359607                    3/4/2013 Abbott/Actavis JCC Meeting Agenda
DX460    WTN0359687                   WTN0359688                    3/4/2013 Email from V. Giafanella re: JCC deck v4 attaching JCC
                                                                              Watson March 2013 MASTER v5 FINAL presentation.
DX461    WTN0359689                   WTN0359689                    3/4/2013 JCC Watson March 2013 MASTER v5 FINAL presentation

DX462    WTN0359699                   WTN0359699                    3/4/2013    AndroGel 1.62% Marketing Update, March 4, 2013
DX463    ABBVIE-AGEL00089975          ABBVIE-AGEL00089978                       JCC Meeting Minutes (AbbVie/Actavis) for March 4, 2013
                                                                    3/4/2013    meeting [draft]
DX464    ABBVIE-AGEL00981074          ABBVIE-AGEL00981076           3/7/2013    Email from Samantha Chan to Michael Douma, et al.


                                                                                                                                                                    Page 19
                                 Case 1:09-md-02084-TWT Document 1902-9 Filed 11/15/19 Page 20 of 35
                               IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
                                                     DEFENDANTS' TRIAL EXHIBIT LIST
                                                              November 15, 2019
DX NO.           BEGBATES                     ENDBATES             DATE                               DESCRIPTION                              ALSO REFERENCED AS
DX465    ABBVIE-AGEL00045101          ABBVIE-AGEL00045107                     PowerPoint entitled AndroGel Operations Extended Brand
                                                                 3/20/2013    Team Meeting
DX466    WTN0567895-001               WTN0567895-006             3/31/2013    Global Brand Product Line Financial Statement for the First   Yeomans 14 (5/4/2016)
                                                                              Quarter Ended March 31, 2013
DX467    ABBVIE-AGEL00889287          ABBVIE-AGEL00889287        5/27/2013    Email from Jim Hynd to Marty Comer, et al.
DX468    ABBVIE-AGEL00889290          ABBVIE-AGEL00889323        5/27/2013    PowerPoint entitled AndroGel 2013 Early Performance
                                                                              Summary, attachment to ABBVIE-AGEL00889287
DX469    ABBVIE-AGEL00591181          ABBVIE-AGEL00591185        06/00/2013   PowerPoint entitled Besins Project at Delpharm Lille
DX470    WTN0360602                   WTN0360604-006              7/9/2013    Email from C. Yeomans attaching Global Brand Product Line     Yeomans 12 (5/4/2016)
                                                                              Financial Statement for the First Quarter Ended March 31,
                                                                              2012
DX471    ABBVIE-AGEL01475683          ABBVIE-AGEL01475745        7/11/2013    PowerPoint entitled Growing Competitive Set
DX472    WTN0357348                   WTN0357350                 7/26/2013    Abbott/Actavis JCC Meeting
DX473    WTN0360796                   WTN0360796                 7/26/2013    Abbott/Actavis JCC Meeting
DX474    WTN0360829                   WTN0360830                 7/26/2013    Email from V. Gialanella re: Deck for JCC Meeting attaching
                                                                              JCC Presentations_Final presentation.
DX475    WTN0360831                   WTN0360831                 7/26/2013    JCC Presentations_Final presentation.
DX476    ABBVIE-AGEL00349883          ABBVIE-AGEL00349932        09/00/2013   AndroGel Injectable Behavior Study
DX477    WTN0392271                   WTN0392271                 7/26/2013    AndroGel JCC Meeting, July 26th 2013
DX478    WTN0411301                   WTN0411303                  9/9/2013    Letter from FDA to Watson Laboratories, Inc.
DX479    ABBVIE-AGEL01647047          ABBVIE-AGEL01647047        10/16/2013   Spreadsheet entitled M09 monthly financial statement.xls
DX480    ABBVIE-AGEL00520383          ABBVIE-AGEL00520395        10/29/2013   PowerPoint entitled AndroGel Delpharm Phase I
DX481    ABBVIE-AGEL00520396          ABBVIE-AGEL00520398        10/29/2013   PowerPoint entitled AndroGel Delpharm Phase II
DX482    ABBVIE-AGEL00521406          ABBVIE-AGEL00521410                     Document entitled Regulatory Strategy CMC Small Molecule
                                                                 11/4/2013    Post Approval Change
DX483    ABBVIE-AGEL00262728          ABBVIE-AGEL00262728                     Email from Lisa Wortsmann to Michael Gautsch (cc: Louis       Lipinski 04 (5/19/2016)
                                                                 2/26/2014    Lipinski) (without attachment)
DX484    ABBVIE-AGEL00345295          ABBVIE-AGEL00345295                     Spreadsheet entitled Androgel Historical Information 2004-    Lipinski 05 (5/19/2016)
                                                                 2/26/2014    2010
DX485    ABBVIE-AGEL00783675          ABBVIE-AGEL00783678        2/28/2014    Letter from FDA to AbbVie Inc. re NDA 22309/S-010
DX486    WTN0334591                   WTN0334596                 4/4/2014     Minor Complete Response Amendment
DX487    WTN0353126                   WTN0353126                 4/8/2014     AbbVie + Actavis JCC Meeting, April 8, 2014
DX488    WTN0353127                   WTN0353127                 4/8/2014     Abbott/Actavis JCC Meeting
DX489    WTN0353796                   WTN0353796                 4/8/2014     AbbVie & Actavis Quarterly JCC Meeting Agenda
DX490    ABBVIE-AGEL00897192          ABBVIE-AGEL00897192                     JCC Meeting Minutes (Abbott/Actavis) for April 8, 2014
                                                                  4/8/2014    meeting
DX491    ABBVIE-AGEL03260979          ABBVIE-AGEL03260981                     JCC Meeting Minutes (Abbott/Actavis) for July 26, 2013
                                                                 5/27/2014    meeting
DX492    ABBVIE-AGEL02622813          ABBVIE-AGEL02622823                     Document entitled "Providing Clarify and Direction" 2015      Gautsch 21 (5/18/2016)
                                                                 6/26/2014    AndroGel 1.62% Strategic Narrative
DX493    WTN0390275                   WTN0390275                 7/16/2014    AbbVie & Actavis Quarterly JCC Meeting


                                                                                                                                                                      Page 20
                                 Case 1:09-md-02084-TWT Document 1902-9 Filed 11/15/19 Page 21 of 35
                               IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
                                                     DEFENDANTS' TRIAL EXHIBIT LIST
                                                              November 15, 2019
DX NO.           BEGBATES                     ENDBATES             DATE                            DESCRIPTION                                ALSO REFERENCED AS
DX494    WTN0524481                   WTN0524520                 7/16/2014 AbbVie Actavis JCC Meeting, Indigo Hotel, Vernon Hills, IL,
                                                                           July 16, 2014
DX495    ABBVIE-AGEL00860677          ABBVIE-AGEL00860678        7/15/2014 Email from Michael Gautsch to Pablo Hernandez
DX496    ABBVIE-AGEL02375303          ABBVIE-AGEL02375326                  PowerPoint entitled AbbVie Actavis JCC Meeting [Alt Bates
                                                                 7/16/2014 ABBVIE-AGEL00860679]
DX497    ABBVIE-AGEL00475787          ABBVIE-AGEL00475788        7/18/2014 Email from James Hanson to Katherine Manchester, et al.
DX498    ABBVIE-AGEL00475789          ABBVIE-AGEL00475803                  PowerPoint entitled AbbVie + Actavis JCC Meeting (July 16,
                                                                 7/16/2014 2014)
DX499    WTN0367686                   WTN0367688                  8/7/2014 Approval letter re: prior approval supplement                   Petrie 9 (3/16/2016)
DX500    ABBVIE-AGEL00049702          ABBVIE-AGEL00049702                  Spreadsheet entitled TRT Historical Data January 2000 to July
                                                                 8/14/2014 2014 - to Steve Niemcryk.xlsx
DX501    PAR-MDL-00213777             PAR-MDL-00213779           9/18/2014 Letter from Par to CDER re ANDA 076744
DX502    ABBVIE-AGEL00716276          ABBVIE-AGEL00716277        8/25/2014 Email from Lisa Marzano to Janet Hollinger, et al.
DX503    ABBVIE-AGEL00716278          ABBVIE-AGEL00716328        8/25/2014 PowerPoint entitled TRT Patient Metrics
DX504    ABBVIE-AGEL00959662          ABBVIE-AGEL00959674        2/26/2015 PowerPoint entitled AndroGel - Besins & Supply Chain
DX505    PAR-MDL-00214099             PAR-MDL-00214100                     Letter from Par to CDER re Amendment to a Prior Approval
                                                                  4/2/2015 Supplement ANDA 076744
DX506    AGEL-MDL-014-024149          AGEL-MDL-014-024154                  PowerPoint entitled Project Tulip [Alt Bates SLV582313-         Govt Ex. 0297 [SLV582313-
                                                                 8/31/2015 SLV582318]                                                      SLV582318]
DX507    ABBVIE-AGEL03267224          ABBVIE-AGEL03267224                  Spreadsheet AndroGel Historical Information 2004-2015           Lipinski 02 (5/19/2016)
DX508    PAR-MDL-00214122             PAR-MDL-00214123                     Letter from FDA to Par Pharmaceutical, Inc. re sANDA
                                                                 4/13/2015 076744/S-002 approval                                           Picurro 19 (12/4/2015)
DX509    SLV162278                    SLV162286                            PowerPoint entitled Solvay Pharmaceuticals, Inc. Product        Hynd 15 (8/18/2011)
                                                                           Strategy 2005-2009 Plan
DX510    WTN0007070                   WTN0007123                           New Products Business Plan 2006 presentation.
DX511    WTN0106874                   WTN0106913                           Brand Portfolio 2007v.1 spreadsheet.
DX512    WTN0360809                   WTN0360809                           Watson + Actavis, A Powerful Global Combination
DX513    WTN0451128                   WTN0451128                           Performance Metrics Update, Solvay Pharmaceuticals
DX514    WTN0570697                   WTN0570697                           AndroGel, Bringing Low-T Into Focus, John Rodda
DX515    SLV587026                    SLV587026                            Spreadsheet entitled Urology Based Androgel Business [Alt       Govt Ex. 0290 A
                                                                           Bates SLV587026-SLV587033, Govt Ex. 0290]
DX516    SLV123484                    SLV123512                            Document entitled Watson Net Sales History & Estimates          Janco 35 (10/22/2015)
DX517    SLV581646                    SLV581651                            PowerPoint entitled Watson and Solvay: A Strategic Fit in       Govt Ex. 0286 (5/16/2008 Yang)
                                                                           Urology [Alt Bates SLV475126-SLV475131]
DX518    SLV301780                    SLV301780                            Email from Frederick Walthe to Jean-Louis Anspach, Jay
                                                                           Janco, et al.
DX519    SLV301781                    SLV301792                            Document entitled Androgel Financial Planning Assumptions       Govt Ex. 0060
                                                                           (Testim Generic - 10%)
DX520    WTN0093301                   WTN0093312                           PowerPoint entitled Watson Field Force Strategy - A continued
                                                                           Specialty Focus



                                                                                                                                                                    Page 21
                                 Case 1:09-md-02084-TWT Document 1902-9 Filed 11/15/19 Page 22 of 35
                               IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
                                                     DEFENDANTS' TRIAL EXHIBIT LIST
                                                              November 15, 2019
DX NO.           BEGBATES                     ENDBATES             DATE                             DESCRIPTION                               ALSO REFERENCED AS
DX521                                                             1/7/2003   U.S. Patent No. 6,503,894                                     Erstad 17 (2/8/2008); Kottayil 02;
                                                                                                                                           Hynd 03 (8/18/2011); Zeleny 16
                                                                                                                                           (2/9/2005); Ebert 13 (3/2/2005);
                                                                                                                                           Goldstein 04 (11/4/2016); Gann
                                                                                                                                           04; Mahoney 11; Mann 02
                                                                                                                                           (2/8/2017); Mann 06 (1/12/2012);
                                                                                                                                           Powell 01 (2/24/2017)

DX522    UCFH 0001                    UCFH 2820                              U.S. Patent No. 6,503,894 prosecution history [Alt Bates PAR Mahoney 11 (5/10/2016)
                                                                             045040-045793]

DX523    ABBVIE-AGEL03247403          ABBVIE-AGEL03247506                    U.S. Patent No. 9,125,816

DX524    ABBVIE-AGEL03246024          ABBVIE-AGEL03247402                    U.S. Patent No. 9,125,816 prosecution history

DX525    ABBVIE-AGEL03249096          ABBVIE-AGEL03249198                    U.S. Patent No. 9,132,089

DX526    ABBVIE-AGEL03247507          ABBVIE-AGEL03249095                    U.S. Patent No. 9,132,089 prosecution history

DX527    ABBVIE-AGEL03114312          ABBVIE-AGEL03114315                    Sealed Information Disclosure Statement by Applicant and      McKelvie 36 (4/19/2017)
                                                                             Petition Request Under 37 C.F.R. 1.59(b) to Expunge
                                                                             Applications, Patent Application No. 13/942,245, April 10,
                                                                             2015
DX528    ABBVIE-AGEL03114416          ABBVIE-AGEL03114519                    Sealed Information Disclosure Statement by Applicant and      McKelvie 35 (4/19/2017)
                                                                             Petition Request Under 37 C.F.R. 1.59(b) to Expunge
                                                                             Applications, Patent Application No. 13/965,499, April 10,
                                                                             2015
DX529    ABBVIE-AGEL03114520          ABBVIE-AGEL03114525                    Sealed Information Disclosure Statement by Applicant and      McKelvie 40 (4/19/2017)
                                                                             Petition Request Under 37 C.F.R. 1.59(b) to Expunge
                                                                             Applications, Patent Application No. 13/942,245, May 14,
                                                                             2015
DX530    ABBVIE-AGEL03114526          ABBVIE-AGEL03114531                    Sealed Information Disclosure Statement by Applicant and      McKelvie 39 (4/19/2017)
                                                                             Petition Request Under 37 C.F.R. 1.59(b) to Expunge
                                                                             Applications, Patent Application No. 13/965,499, May 14,
                                                                             2015
DX531    ABBVIE-AGEL03114532          ABBVIE-AGEL03114542                    Sealed Information Disclosure Statement by Applicant and      McKelvie 38 (4/19/2017)
                                                                             Petition Request Under 37 C.F.R. 1.59(b) to Expunge
                                                                             Applications, Patent Application No. 13/942,245, August 16,
                                                                             2013




                                                                                                                                                                     Page 22
                                 Case 1:09-md-02084-TWT Document 1902-9 Filed 11/15/19 Page 23 of 35
                               IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
                                                     DEFENDANTS' TRIAL EXHIBIT LIST
                                                              November 15, 2019
DX NO.           BEGBATES                     ENDBATES             DATE                          DESCRIPTION                               ALSO REFERENCED AS
DX532    ABBVIE-AGEL03114543          ABBVIE-AGEL03114553                  Sealed Information Disclosure Statement by Applicant and      McKelvie 37 (4/19/2017)
                                                                           Petition Request Under 37 C.F.R. 1.59(b) to Expunge
                                                                           Applications, Patent Application No. 13/965,499, August 16,
                                                                           2013
DX533    AGEL MDL 001-011879          AGEL MDL 001-011879                  Excerpts from notebook containing Original Submission         Ebert 12 (3/2/2005)
                                                                           Corona ANDA - 76-737 [Alt Bates W 000140]
DX534    AGEL MDL 001-020214          AGEL MDL 001-020219                  Watson laboratory notebook                                    Quan 14 (4/7/2005)
DX535    AGEL MDL 001-026622          AGEL MDL 001-026626                  Skin Permeation 129-31 (Joel L. Zatz ed., 1993)
DX536    AGEL MDL 001-026853          AGEL MDL 001-026861                  Document entitled 6. Formulation Data [Alt Bates PAD          Zeleny 05 (2/9/2005)
                                                                           0003990-3992, PAD 0003993-3997, PAD 0003999]
DX537    AGEL MDL 002-000309          AGEL MDL 002-000311                  Paddock ANDA excerpt (comparison between RLD and
                                                                           proposed generic)
DX538    AGEL MDL 002-000312          AGEL MDL 002-000313                  Paddock ANDA excerpt (BE study report)

DX539    AGEL MDL 002-000314          AGEL MDL 002-000338                  Orange Book preface
DX540    AGEL MDL 002-000346          AGEL MDL 002-000348        8/27/1999 UMD-96-017 study report
DX541    AGEL MDL 002-000349          AGEL MDL 002-000352                  Paddock ANDA excerpt (BE study report)
DX542    AGEL MDL 002-000353          AGEL MDL 002-000383                  Paddock ANDA excerpt (label comparison)
DX543    AGEL MDL 002-000540          AGEL MDL 002-000540                  AndroGel NDA excerpt
DX544    AGEL MDL 002-000541          AGEL MDL 002-000543                  Paddock ANDA excerpt (packaging)
DX545    AGEL MDL 002-000720          AGEL MDL 002-000720                  Watson ANDA excerpt (comparison between RLD and
                                                                           proposed generic)
DX546    AGEL MDL 002-000882          AGEL MDL 002-000928                  Watson ANDA excerpt (BE study report)
DX547    AGEL MDL 002-000995          AGEL MDL 002-000997                  Watson ANDA excerpt (packaging)
DX548    AGEL MDL 002-002320          AGEL MDL 002-002328                  Paddock ANDA excerpt (formulation data)
DX549    AGEL MDL 002-002820          AGEL MDL 002-002824                  Paddock ANDA excerpt (certificates of analysis)
DX550    AGEL MDL 002-003116          AGEL MDL 002-003118                  Watson ANDA excerpt (formulation data)
DX551    AGEL MDL 002-003209          AGEL MDL 002-003236                  Watson ANDA excerpt (certificates of analysis)
DX552    AGEL MDL 002-003237          AGEL MDL 002-003241                  Watson ANDA excerpt (label comparison)
DX553    AGEL MDL 002-003242          AGEL MDL 002-003247                  Watson ANDA excerpt (labeling)
DX554    AGEL MDL 002-005935          AGEL MDL 002-005937                  Noveon product literature

DX555    AGEL MDL 002-005938          AGEL MDL 002-005940                  Noveon product literature

DX556    AGEL MDL 002-005941          AGEL MDL 002-005945                  Noveon product literature
DX557    AGEL MDL 002-005946          AGEL MDL 002-005956                  Noveon product literature
DX558    AGEL MDL 002-005961          AGEL MDL 002-005964                  Noveon product literature
DX559    AGEL MDL 002-005965          AGEL MDL 002-005967                  Noveon product literature
DX560    AGEL MDL 002-005968          AGEL MDL 002-005968                  Noveon product literature
DX561    AGEL MDL 002-006069          AGEL MDL 002-006077                  Noveon product literature
DX562    AGEL MDL 002-007900          AGEL MDL 002-007953                  Medical Review for NDA No. 21-015
DX563    AGEL MDL 002-007954          AGEL MDL 002-007959                  Unimed FDA correspondence

                                                                                                                                                                Page 23
                                 Case 1:09-md-02084-TWT Document 1902-9 Filed 11/15/19 Page 24 of 35
                               IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
                                                     DEFENDANTS' TRIAL EXHIBIT LIST
                                                              November 15, 2019
DX NO.          BEGBATES                     ENDBATES              DATE                            DESCRIPTION                                ALSO REFERENCED AS
DX564    AGEL MDL 002-000001          AGEL MDL 002-000034        4/25/2005 Expert Report of Loyd V. Allen, Jr.
DX565    AGEL MDL 002-001153          AGEL MDL 002-001198        4/25/2005 Expert Report of Laurence M. Demers
DX566    AGEL MDL 002-002109          AGEL MDL 002-002137        4/25/2005 Expert Report of Wylie C. Hembree
DX567    AGEL MDL 002-003578          AGEL MDL 002-003623                  Expert Report of Joel L. Zatz
DX568    AGEL MDL 002-005322          AGEL MDL 002-005340        5/25/2015 Rebuttal Expert Report of Loyd V. Allen, Jr.
DX569    AGEL MDL 002-008218          AGEL MDL 002-008260                  Rebuttal Expert Report of Joel L. Zatz
DX570                                                                      CV of Christopher Bowman, Ph.D.
DX571                                                                      CV of Pierre Y. Cremieux, Ph.D.
DX572                                                                      CV of Elizabeth C. Lindsey
DX573                                                                      CV of Marianne C. Mann, M.D.
DX574                                                                      CV of Roderick McKelvie
DX575                                                                      CV of Michael Moffitt
DX576                                                                      CV of Leslie Sandberg Orne
DX577                                                                      CV of J. Robert Powell, Pharm.D.
DX578                                                                      CV of Chad W.M. Ritenour, M.D.
DX579                                                                      CV of Norman Weiner, Ph.D.
DX580                                                                      CV of Kurt R. Karst
DX581                                                                      Data used by Pierre Y. Cremieux, Ph.D. to generate Exhibit 1
                                                                           January 13, 2017 report: Exhibit 1 - Summary of AndroGel
                                                                           Competitors.xlsx
DX582                                                                      Data used by Pierre Y. Cremieux, Ph.D. to generate Exhibit 2
                                                                           January 13, 2017 report: Exhibit 2 - AndroGel Patients with
                                                                           Other TRTs.xlsx
DX583                                                                      Data used by Pierre Y. Cremieux, Ph.D. to generate Exhibit 3
                                                                           January 13, 2017 report: Exhibit 3 - Switching to and from first
                                                                           and last AndroGel.xlsx
DX584                                                                      Data used by Pierre Y. Cremieux, Ph.D. to generate Exhibit 4
                                                                           January 13, 2017 report: Exhibit 4 - Patient Examples.xlsx
DX585                                                                      Data used by Pierre Y. Cremieux, Ph.D. to generate Exhibit 5a-
                                                                           5b January 13, 2017 report: Exhibit 5 - TRT Total Trends by
                                                                           Type.xlsx
DX586                                                                      Data used by Pierre Y. Cremieux, Ph.D. to generate Exhibit 6a-
                                                                           6b January 13, 2017 report: Exhibit 6 - AndroGel Share of
                                                                           TRTs.xlsx
DX587                                                                      Data used by Pierre Y. Cremieux, Ph.D. to generate Exhibit 7
                                                                           January 13, 2017 report: Exhibit 7 - Price Ratios.xlsx
DX588                                                                      Data used by Pierre Y. Cremieux, Ph.D. to generate Exhibit 8a-
                                                                           8b January 13, 2017 report: Exhibit 8 - Promotional Spending
                                                                           of TRT Products.xlsx
DX589                                                                      Data used by Pierre Y. Cremieux, Ph.D. to generate Exhibit 9a-
                                                                           9b January 13, 2017 report: Exhibit 9 - Promotional Spending
                                                                           as Percent of Sales of TRT Products.xlsx

                                                                                                                                                            Page 24
                      Case 1:09-md-02084-TWT Document 1902-9 Filed 11/15/19 Page 25 of 35
                    IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
                                          DEFENDANTS' TRIAL EXHIBIT LIST
                                                   November 15, 2019
DX NO.   BEGBATES                  ENDBATES             DATE                          DESCRIPTION                                 ALSO REFERENCED AS
DX590                                                          Data used by Pierre Y. Cremieux, Ph.D. to generate Exhibit 10
                                                               January 13, 2017 report: Exhibit 10 - Project Tulip Exhibit.xlsx

DX591                                                          Data used by Pierre Y. Cremieux, Ph.D. to generate Exhibit 11
                                                               January 13, 2017 report: Exhibit 11 - Promotional Spending of
                                                               TRT Products with Total Market Size.xlsx
DX592                                                          Data used by Pierre Y. Cremieux, Ph.D. to generate Exhibit 12a-
                                                               12b January 13, 2017 report: Exhibit 12 – Consumer Welfare
                                                               Model.xlsx
DX593                                                          INTENTIONALLY LEFT BLANK
DX594                                                          INTENTIONALLY LEFT BLANK
DX595                                                          Data used by Elizabeth C. Lindsey to generate chart on page 65
                                                               to January 13, 2017 report: Value Comparisons in Expert
                                                               Report.xlsx
DX596                                                          Data used by Leslie Sandberg Orne to generate Figure 1 to
                                                               January 13, 2017 report: 1. Copromotion Analysis
                                                               12.15.16.xlsx (backup for Appendix C)
DX597                                                          Data used by Leslie Sandberg Orne to generate Figure 2 to
                                                               January 13, 2017 report: 5. Licensing Analysis 12.22.16.xlsx
                                                               (backup for Appendix D)
DX598                                                          Data used by Leslie Sandberg Orne to generate Figure 3 to
                                                               January 13, 2017 report: 2. Promotion Correlation Analysis
                                                               12.23.16.xlsx (backup for Figure 3)
DX599                                                          Data used by Leslie Sandberg Orne to generate Figure 4 to
                                                               January 13, 2017 report: 6. CSO Analysis 12.22.16.xlsx
                                                               (backup for Appendix E)
DX600                                                          Data used by Leslie Sandberg Orne to generate Figure 5 to
                                                               January 13, 2017 report: 3. Promotion Cessation Analog
                                                               Analysis 1.11.17.xlsx (backup for Figure 5)
DX601                                                          Data used by Leslie Sandberg Orne to generate Figure 6 to
                                                               January 13, 2017 report: 4. Urology Salesforce Analyses
                                                               12.22.16.xlsx (backup for Figure 6)
DX602                                                          Data used by Leslie Sandberg Orne to generate Figure 7 to
                                                               January 13, 2017 report: 3. Promotion Cessation Analog
                                                               Analysis 1.11.17.xlsx (backup for Figure 7)
DX603                                                          INTENTIONALLY LEFT BLANK
DX604                                                          Data used by Leslie Sandberg Orne to generate Figure 9 to
                                                               January 13, 2017 report: 7. Par Post Contract Inflection
                                                               12.22.16.xlsx (backup for Figure 9)




                                                                                                                                                Page 25
                                 Case 1:09-md-02084-TWT Document 1902-9 Filed 11/15/19 Page 26 of 35
                               IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
                                                     DEFENDANTS' TRIAL EXHIBIT LIST
                                                              November 15, 2019
DX NO.           BEGBATES                     ENDBATES             DATE                           DESCRIPTION                                ALSO REFERENCED AS
DX605                                                                      Data used by Leslie Sandberg Orne to generate Figure 10 to
                                                                           January 13, 2017 report: 8. TAP Structure Valuation Analysis
                                                                           1.13.17.xslx and 9. ICOS Structure Valuation Analysis
                                                                           1.13.16.xlsx (backup for Figure 10)
DX606    SLV134179                    SLV134179                  8/29/2001 Email from David Knocke to Jim Hynd, et al.
DX607    SLV134180                    SLV134210                  8/28/2001 Document entitled AndroGel 2002 Business Plan
DX608    SOLVAY 103763                SOLVAY 103796                        Document entitled AndroGel 2002 Business Plan                  Hynd 05 (8/18/2011)

                                                                 8/12/2001
DX609    AGEL MDL 001-004301          AGEL MDL 001-004375                   Document entitled AndroGel (testosterone gel) 1% CIII 2003
                                                                  12/1/2002 Business Plan [Alt Bates SOLVAY 018589-18663]
DX610    SLV000127                    SLV000189                             Document entitled AndroGel 2004 Business Plan
DX611    SLV000190                    SLV000239                             Document entitled AndroGel 2005 Business Plan
DX612    SLV301846                    SLV301846                   3/21/2007 Email from Leann Burns to Brian Hare
DX613    SLV301847                    SLV301896                             Document entitled AndroGel 2005 U.S. Business Plan - 1%
                                                                  3/21/2007 CIII
DX614    SLV526628                    SLV526639                   2/14/2007 Document entitled AndroGel 2007 Business Plan (to StratX)
DX615    SLV000301                    SLV000316                             Document entitled AndroGel 2007 Business Plan (brand team)
                                                                 10/00/2007
DX616    AGEL-MDL-019-004250          AGEL-MDL-019-004281         10/9/2007 Document entitled AndroGel 2008 Business Plan
DX617    AGEL-MDL-008-015421          AGEL-MDL-008-015469         9/10/2008 PowerPoint entitled AndroGel 2009 Business Plan
DX618    AGEL-MDL-015-005627          AGEL-MDL-015-005675         9/10/2008 PowerPoint entitled AndroGel 2009 Business Plan
DX619    ABBVIE-AGEL00609090          ABBVIE-AGEL00609090         7/6/2010 Email from Frank Jaeger to Sara Lehr
DX620    ABBVIE-AGEL00609091          ABBVIE-AGEL00609161                   Document entitled AndroGel 2011 Strategic Business Plan,
                                                                  6/28/2010 attachment to ABBVIE-AGEL00609090
DX621                                                                       Photograph                                                    Mink 33 (10/2/2015)
DX622                                                                       Photograph                                                    Mink 34 (10/2/2015)
DX623                                                                       Photograph                                                    Mink 35 (10/2/2015)
DX624    PADD-MDL-00012939            PADD-MDL-00012942           6/15/2011 Email from Gary Jossart to Bill Mink                          Mink 47 (10/2/2015)
DX625    WTN0594293                   WTN0594293                            Watson testosterone API purchase history                      Gwinn 9 (2/3/2016)
DX626    WTN0594330                   WTN0594330                            Watson testosterone API inventory spreadsheet                 Petrie 36 (3/16/2016)
DX627    WTN0067745                   WTN0067756                  9/6/2006 Draft of Patent License Agreement between Unimed
                                                                            Pharmaceuticals, Inc. and Watson Pharmaceuticals, Inc.
DX628                                                                       Exhibit 1 to the January 13, 2017 expert report Pierre Y.
                                                                            Cremieux, Ph.D.
DX629                                                                       Exhibit 2 to the January 13, 2017 expert report Pierre Y.
                                                                            Cremieux, Ph.D.
DX630                                                                       Exhibit 3 to the January 13, 2017 expert report Pierre Y.
                                                                            Cremieux, Ph.D.
DX631                                                                       Exhibit 4 to the January 13, 2017 expert report Pierre Y.
                                                                            Cremieux, Ph.D.


                                                                                                                                                                  Page 26
                      Case 1:09-md-02084-TWT Document 1902-9 Filed 11/15/19 Page 27 of 35
                    IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
                                          DEFENDANTS' TRIAL EXHIBIT LIST
                                                   November 15, 2019
DX NO.   BEGBATES                  ENDBATES             DATE                           DESCRIPTION                               ALSO REFERENCED AS
DX632                                                          Exhibit 5a-5b to the January 13, 2017 expert report Pierre Y.
                                                               Cremieux, Ph.D.
DX633                                                          Exhibit 6a-6b to the January 13, 2017 expert report Pierre Y.
                                                               Cremieux, Ph.D.
DX634                                                          Exhibit 7 to the January 13, 2017 expert report Pierre Y.
                                                               Cremieux, Ph.D.
DX635                                                          Exhibit 8a-8b to the January 13, 2017 expert report Pierre Y.
                                                               Cremieux, Ph.D.
DX636                                                          Exhibit 9a-9b to the January 13, 2017 expert report Pierre Y.
                                                               Cremieux, Ph.D.
DX637                                                          Exhibit 10 to the January 13, 2017 expert report Pierre Y.
                                                               Cremieux, Ph.D.
DX638                                                          Exhibit 11 to the January 13, 2017 expert report Pierre Y.
                                                               Cremieux, Ph.D.
DX639                                                          Exhibit 12a-12b to the January 13, 2017 expert report Pierre Y.
                                                               Cremieux, Ph.D.
DX640                                                          Chart and figure on page 63 to the January 13, 2017 expert
                                                               report of Elizabeth C. Lindsey
DX641                                                          Chart on page 64 to the January 13, 2017 expert report of
                                                               Elizabeth C. Lindsey
DX642                                                          Chart on page 65 to the January 13, 2017 expert report of
                                                               Elizabeth C. Lindsey
DX643                                                          Figure 1 to January 13, 2017 expert report of Leslie Sandberg
                                                               Orne
DX644                                                          Figure 2 to January 13, 2017 expert report of Leslie Sandberg
                                                               Orne
DX645                                                          Figure 3 to January 13, 2017 expert report of Leslie Sandberg
                                                               Orne
DX646                                                          Figure 4 to January 13, 2017 expert report of Leslie Sandberg
                                                               Orne
DX647                                                          Figure 5 to January 13, 2017 expert report of Leslie Sandberg
                                                               Orne
DX648                                                          Figure 6 to January 13, 2017 expert report of Leslie Sandberg
                                                               Orne
DX649                                                          Figure 7 to January 13, 2017 expert report of Leslie Sandberg
                                                               Orne
DX650                                                          Figure 8 to January 13, 2017 expert report of Leslie Sandberg
                                                               Orne
DX651                                                          Figure 9 to January 13, 2017 expert report of Leslie Sandberg
                                                               Orne
DX652                                                          Figure 10 to January 13, 2017 expert report of Leslie Sandberg
                                                               Orne

                                                                                                                                               Page 27
                                 Case 1:09-md-02084-TWT Document 1902-9 Filed 11/15/19 Page 28 of 35
                               IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
                                                     DEFENDANTS' TRIAL EXHIBIT LIST
                                                              November 15, 2019
DX NO.            BEGBATES                     ENDBATES             DATE                             DESCRIPTION                              ALSO REFERENCED AS
DX653    SLV477043                    SLV477121                   8/24/2006 Email from Maury Mechanick to Joseph Mahoney; James
                                                                             Ferguson re: White & Case Comments on Draft Settlement and
                                                                             License, attaching Draft Settlement and Release Agreement,
                                                                             and Patent License Agreement
DX654    PAR-MDL-00096659             PAR-MDL-00096660            8/15/2008                                                                Green 24
                                                                             Email from David Elvin to Veronica Lubatkin, et al. re: July
                                                                             2008 Sales and Margin - Generics vs. LE.xls, attaching
                                                                             spreadsheet entitled, "Par Pharmaceutical Net Sales and Gross
                                                                             Margin Analysis for July 2008 Actual vs. July 2008 LE"
DX655    MEI_ANDRO 00032300B          MEI_ANDRO 00032300B        2010-2015 Meijer Androgel Purchase Data September 2010 to February
                                                                             2015
DX656    MEI_ANDRO 00000002           MEI_ANDRO 00000002         2005-2010 Meijer Androgel Purchase Data from December 2005 to
                                                                             August 2010
DX657    MEI_ANDRO 00000003           MEI_ANDRO 00000004          10/4/2002 Agreement for Assignment of Claims between Meijer and Kerr
                                                                             assignment agreement
DX658                                                            2011-2015
         ABBVIE-AGEL00913051          ABBVIE-AGEL00913051                    Androgel Indirect Sales from April 1, 2011 to March 10, 2015
DX659    ABBVIE-AGEL00913052          ABBVIE-AGEL00913052            2011    Rebates Androgel Data 2011 Q1
DX660    ABBVIE-AGEL00913053          ABBVIE-AGEL00913053            2011    Rebates Androgel Data 2011 Q2
DX661    ABBVIE-AGEL00913054          ABBVIE-AGEL00913054            2011    Rebates Androgel Data 2011 Q3
DX662    ABBVIE-AGEL00913055          ABBVIE-AGEL00913055            2011    Rebates Androgel Data 2011 Q4
DX663    ABBVIE-AGEL00913056          ABBVIE-AGEL00913056            2012    Rebates Androgel Data 2012 Q1
DX664    ABBVIE-AGEL00913057          ABBVIE-AGEL00913057            2012    Rebates Androgel Data 2012 Q2
DX665    ABBVIE-AGEL00913058          ABBVIE-AGEL00913058            2012    Rebates Androgel Data 2012 Q3
DX666    ABBVIE-AGEL00913059          ABBVIE-AGEL00913059            2012    Rebates Androgel Data 2012 Q4
DX667    ABBVIE-AGEL00913060          ABBVIE-AGEL00913060            2013    Rebates Androgel Data 2013 Q1
DX668    ABBVIE-AGEL00913061          ABBVIE-AGEL00913061            2013    Rebates Androgel Data 2013 Q2
DX669    ABBVIE-AGEL00913062          ABBVIE-AGEL00913062            2013    Rebates Androgel Data 2013 Q3
DX670    ABBVIE-AGEL00913063          ABBVIE-AGEL00913063            2013    Rebates Androgel Data 2013 Q4
DX671    ABBVIE-AGEL00913064          ABBVIE-AGEL00913064            2014    Rebates Androgel Data 2014 Q1
DX672    ABBVIE-AGEL00913065          ABBVIE-AGEL00913065            2014    Rebates Androgel Data 2014 Q2
DX673    ABBVIE-AGEL00913066          ABBVIE-AGEL00913066            2014    Rebates Androgel Data 2014 Q3
DX674    ABBVIE-AGEL00913067          ABBVIE-AGEL00913067            2014    Rebates Androgel Data 2014 Q4
DX675    ABBVIE-AGEL00913068          ABBVIE-AGEL00913068            2015    Rebates Androgel Data 2015 Q1
DX676                                                            3/11/2015 - Androgel Indirect Sales from March 11, 2015 to December 31,
         ABBVIE-AGEL03267050          ABBVIE-AGEL03267050        12/31/2015 2015
DX677    ABBVIE-AGEL03267096          ABBVIE-AGEL03267096            2015    Rebates Androgel Data 2015 Q2 as of January 13, 2016
DX678    ABBVIE-AGEL03267097          ABBVIE-AGEL03267097            2015    Rebates Androgel Data 2015 Q3 as of January 13, 2016
DX679    ABBVIE-AGEL03267098          ABBVIE-AGEL03267098            2015    Rebates Androgel Data 2015 Q4 as of January 13, 2016
DX680                                                            2011-2016
         ABBVIE-AGEL03268523          ABBVIE-AGEL03268523                    Androgel Direct Sales from April 1, 2011 to January 12, 2016
DX681    AGEL-MDL-020-000001          AGEL-MDL-020-000001                    Manufacturer Data File

                                                                                                                                                           Page 28
                               Case 1:09-md-02084-TWT Document 1902-9 Filed 11/15/19 Page 29 of 35
                           IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
                                                 DEFENDANTS' TRIAL EXHIBIT LIST
                                                          November 15, 2019
DX NO.           BEGBATES                  ENDBATES            DATE                             DESCRIPTION                             ALSO REFERENCED AS
DX682    AGEL-MDL-020-000007       AGEL-MDL-020-000007          2006   Direct Sales Data 2006
DX683    AGEL-MDL-020-000008       AGEL-MDL-020-000008          2007   Direct Sales Data 2007
DX684    AGEL-MDL-020-000009       AGEL-MDL-020-000009          2008   Direct Sales Data 2008
DX685    AGEL-MDL-020-000010       AGEL-MDL-020-000010          2009   Direct Sales Data 2009
DX686    AGEL-MDL-020-000011       AGEL-MDL-020-000011          2010   Direct Sales Data 2010
DX687    AGEL-MDL-020-000012       AGEL-MDL-020-000012          2011   Direct Sales Data 2011
DX688    AGEL-MDL-020-000015       AGEL-MDL-020-000015          2006   Indirect Sales Data 2006
DX689    AGEL-MDL-020-000016       AGEL-MDL-020-000016          2007   Indirect Sales Data 2007
DX690    AGEL-MDL-020-000017       AGEL-MDL-020-000017          2008   Indirect Sales Data 2008
DX691    AGEL-MDL-020-000018       AGEL-MDL-020-000018          2009   Indirect Sales Data 2009
DX692    AGEL-MDL-020-000019       AGEL-MDL-020-000019          2010   Indirect Sales Data 2010
DX693    AGEL-MDL-020-000020       AGEL-MDL-020-000020          2011   Indirect Sales Data 2011
DX694    AGEL-MDL-020-000936       AGEL-MDL-020-000936                 Indirect Sales Data
DX695    AGEL-MDL-020-003832       AGEL-MDL-020-003832                 Sales Data
DX696    AGEL-MDL-BUR-000007       AGEL-MDL-BUR-000007                 Manufacturer Data File
DX697    PAR-MDL-00218627          PAR-MDL-00218627                    Indirect Sales and Rebates Paid Data
DX698    PAR-MDL-00218628          PAR-MDL-00218628                    Direct Sales Data
DX699    PRGO-00000331             PRGO-00000331                       Perrigo Sales Data
DX700    PRGO-00000332             PRGO-00000332                       Perrigo Sales Data
DX701    WTN0594329                WTN0594329                          Actavis Generic AndroGel Sales
DX702    WTN0594331                WTN0594331                  2015    Testosterone GTN Payments 2015
DX703                                                        5/11/2006 Email from J. Janco to K. Rose, et al. re: 2007 5YP AndroGel
         SLV442268                 SLV442268                           Assumptions 051006
DX704    SLV549559                 SLV549563                 4/24/2006 Watson and Solvay: A Strategic Fit in Urology
DX705                                                        5/4/2015 Direct Purchaser Class Plaintiffs’ Objections and Responses to
                                                                       Defendant Abbvie Products LLC’s First Set of Interrogatories
                                                                       to All Plaintiffs (Nos. 1-16)
DX706                                                        6/29/2015 Direct Purchaser Class Plaintiffs’ Objections and Responses to
                                                                       Defendant Abbvie Products LLC’s Second Set of
                                                                       Interrogatories to All Plaintiffs (No. 17)
DX707                                                        7/6/2015 Direct Purchaser Class Plaintiffs’ Objections and Responses to
                                                                       Defendant Abbvie Products LLC’s Third Set of Interrogatories
                                                                       to All Plaintiffs (No. 18)
DX708                                                        7/21/2015
                                                                       Direct Purchaser Class Plaintiffs Rochester Drug Cooperative,
                                                                       Inc. and Louisiana Wholesale Drug Co., Inc.’s Supplemental
                                                                       Objections and Responses to Defendant Abbvie Products
                                                                       LLC’s Second Set of Interrogatories to All Plaintiffs (No. 17)
DX709                                                        8/27/2015 Direct Purchaser Class Plaintiffs’ Supplemental Objections and
                                                                       Responses to Defendant Abbvie Products LLC’s First Set of
                                                                       Interrogatories to All Plaintiffs (Nos. 2, 3, 6-10)


                                                                                                                                                      Page 29
                              Case 1:09-md-02084-TWT Document 1902-9 Filed 11/15/19 Page 30 of 35
                            IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
                                                  DEFENDANTS' TRIAL EXHIBIT LIST
                                                           November 15, 2019
DX NO.           BEGBATES                  ENDBATES              DATE                            DESCRIPTION                                   ALSO REFERENCED AS
DX710                                                         10/16/2015 Direct Purchaser Class Plaintiffs’ Second Supplemental
                                                                         Objections and Responses to Defendant Abbvie Products
                                                                         LLC’s First Set of Interrogatories to All Plaintiffs (Nos. 2, 3, 6-
                                                                         10)
DX711                                                         11/23/2015 Direct Purchaser Class Plaintiffs’ Third Supplemental
                                                                         Objections and Responses to Defendant Abbvie Products
                                                                         LLC’s First Set of Interrogatories to All Plaintiffs (Nos. 2, 3, 6-
                                                                         10)
DX712                                                          1/19/2016 Direct Purchaser Class Plaintiffs’ Objections and Responses to
                                                                         Defendant Abbvie Products LLC’s Fourth Set of
                                                                         Interrogatories to All Plaintiffs (Nos. 19-24)
DX713                                                          2/18/2016 Direct Purchaser Class Plaintiffs’ Supplemental Objections and
                                                                         Responses to Defendant Abbvie Products LLC’s Fourth Set of
                                                                         Interrogatories to All Plaintiffs (No. 22)
DX714                                                          9/2/2016 Direct Purchaser Class Plaintiffs’ Supplemental Objections and
                                                                         Responses to Defendant Abbvie Products LLC’s First, Second
                                                                         and Fourth Set of Interrogatories to All Plaintiffs (Nos. 2, 3, 6-
                                                                         8, 17, 19-21)
DX715    SLV041162                 SLV041164                   9/13/2006 Solvay Press Release - Unimed Pharmaceuticals, Inc. Settles         Govt Ex. 144
                                                                           AndroGel Litigation with Watson Pharmaceuticals, Inc. and
                                                                           Paddock Laboratories/Par Pharmaceutical Companies, Inc.
DX716    BNS0003917                BNS0003920                 9/26/2006    Reciprocal Confidentiality Agreement between Besins          Govt Ex. 1020
                                                                           International US, Inc. and Paddock Laboratories, Inc.
DX717    PAR345027                 PAR345027                  6/13/2006    Email from Joseph Todisco to Paul Campanelli re Androgel     Todisco 3023(a)
                                                                           Copromote Model
DX718                                                                      Spreadsheet - Solvay Copromote Proposal                      Todisco 3023(b)
DX719                                                                      Spreadsheet - Androgel IMS                                   Todisco 3023(c)
DX720    PAR345041                 PAR345041                  6/22/2006    Email from Joseph Todisco to Paul Campanelli re Solvay       Todisco 3024(a)
                                                                           Copromotion Proposal
DX721                                                                      Spreadsheet - Solvay Copromote Proposal                      Todisco 3024(b)
DX722                                                                      Spreadsheet - Solvay Copromote Proposal - Alt                Todisco 3024(c)
DX723                                                                      Spreadsheet - Androgel IMS                                   Todisco 3024(d)
DX724    PAR343813                 PAR343813                   1/3/2006    Email from Paul Campanelli to D. Buchen re Androgel          Campanelli 15 (7/1/2011)
DX725    PAR343633                 PAR343635                   4/17/2006   Email from Ed Maloney to Paul Campanelli re Georgia          Campanelli 3005 (1/16/2008)
DX726    PAR-MDL-00031355          PAR-MDL-00031357           12/00/2007   Draft Unanimous Written Consent of the Par-Solvay AndroGel   MacPhee 27 (3/18/2016)
                                                                           Joint Commercial Committee ("JCC") dated as of December_,
                                                                           2007
DX727    PAR063219                 PAR334694                  9/13/2006    Email from John MacPhee to Nefertiti Greene, et al. re       MacPhee 35 (3/18/2016)
                                                                           Presentation (with attachment)
DX728    PAR-MDL-00008643          PAR-MDL-00008645           6/20/2007    Email from Leslie Koby to Nefertiti Greene re Follow up      MacPhee 36 (3/18/2016)
                                                                           minutes (with attachment)


                                                                                                                                                                 Page 30
                               Case 1:09-md-02084-TWT Document 1902-9 Filed 11/15/19 Page 31 of 35
                             IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
                                                   DEFENDANTS' TRIAL EXHIBIT LIST
                                                            November 15, 2019
DX NO.            BEGBATES                   ENDBATES           DATE                               DESCRIPTION                                  ALSO REFERENCED AS
DX729    BNS0004106                 BNS0004109                 11/7/2006
                                                                            Email from Daniel De Grande to B. Mink and Flo Gilson re
                                                                            Preliminary technology transfer activity list (with attachment)
DX730    PADD038236                 PADD038238                 11/8/2006    Email from Ed Maloney to Maureen Rath, et al. re Preliminary      Bua 15 (4/20/2016)
                                                                            technology transfer activity list
DX731    PAR338138                  PAR338140                  1/18/2007    Email from Nefertiti Greene to John MacPhee re Summary of         Greene 19 (9/2/2015)
                                                                            Androgel Call Panel: Updated Version 11/16/07
DX732    PAR-MDL-00029299           PAR-MDL-00029317           11/28/2007   Email from Carmen Bowen to John MacPhee re Jcc minutes            Greene 20 (9/2/2015)
                                                                            Draft (with attachments)
DX733    PAR216097                  PAR216097                  1/26/2007    Email from Leslie Koby to Terry Kirste re Contest and follow      Greene 22 (9/2/2015)
                                                                            up
DX734    PAR-MDL-00037832           PAR-MDL-00037832           2/27/2008    Email from Carmen Bowen to Darren Willoughby re Remit             Greene 23 (9/2/2015)
                                                                            Payment to Solvay
DX735    PAR-MDL-00096659           PAR-MDL-00096660           8/15/2008                                                                      Greene 24 (9/2/2015)
                                                                            Email from David Elvin to Veronica Lubatkin, et al. re July
                                                                            2008 Sales and Martin - Generic vs. LE.xls (with attachment)
DX736    PAR-MDL-00020397           PAR-MDL-00020399           10/10/2007   Email from Nefertiti Greene to Terry Kirste re 2008 Targeting     Greene 25 (9/2/2015)
                                                                            Strategy.ppt (with attachment)
DX737    PAR-MDL-00023703           PAR-MDL-00023705           11/13/2007   Email from John MacPhee to Nefertiti Greene re JCC Draft          Greene 27 (9/2/2015)
                                                                            Slides
DX738    PAR-MDL-00027884           PAR-MDL-00027884           11/16/2007   Email from Terry Kirste to Nefertiti Greene and Carmen            Greene 28 (9/2/2015)
                                                                            Bowen re October 2007 Call Data
DX739    RA-ANDRO-0000251           RA-ANDRO-0000309           10/26/2009   Email from Paul R Zabroske to April Hopper re Quarterly           McMahon 17 (02/24/2012)
                                                                            formulary update for web (with attachments)
DX740    RA-ANDRO-0000312           RA-ANDRO-0000371           11/16/2010   Email from April Hopper to Paul R Zabroske re Quarterly           McMahon 18 (02/24/2012)
                                                                            update to RAHS formulary (with attachment)
DX741    RA-ANDRO-0001286           RA-ANDRO-0001346           5/19/2011    Email from April Hopper to Karin Bell (with attachment)           McMahon 19 (02/24/2012)
DX742    RA-ANDRO-0000195           RA-ANDRO-0000199           7/30/2008    Email from Doug Zeiner to Owen P. McMahon re MI                   McMahon 21 (02/24/2012)
                                                                            Pharmacists (with attachment)
DX743    PADD-MDL-00006362          PADD-MDL-00006362          6/13/2008    Email from Ed Maloney to Bill Mink re Solvay equipment            Mink 13 (10/2/2015)
DX744    PADD002118                 PADD002119                 9/30/2005    Meeting Notes from Janine Kelley to Pete Zeleny re                Mink 28 (10/2/2015)
                                                                            Testosterone Gel
DX745    PADD-MDL-00004258          PADD-MDL-00004261           4/1/2008    Email from Patrick Kaczaral to Oliver Raux re Transfer of         Mink 29 (10/2/2015)
                                                                            Testosterone Release Rate Method to Montrouge
DX746    PADD-MDL-00004288          PADD-MDL-00004290           4/3/2008    Email from Oliver Raux to Patrick Kaczaral et al. re IPM          Mink 30 (10/2/2015)
                                                                            Method Transfer - Next Steps
DX747    PADD-MDL-00002385          PADD-MDL-00002373          11/27/2007   Email from Lincy Michael to Neta Nelson et al. re List of         Mink 31 (10/2/2015)
                                                                            documents needed for filing
DX748    PADD-MDL-00000759          PADD-MDL-00000760          5/22/2007    Email from Matthew Zrebiec to Bill Mink et al. re Testosterone    Mink 36 (10/2/2015)
                                                                            Gel Project
DX749    PADD-MDL-00000815          PADD-MDL-00000816          6/14/2007    Email from Benoit Laurent to Bill Mink et al. re Techtransfer     Mink 37 (10/2/2015)
                                                                            for Processing

                                                                                                                                                                     Page 31
                               Case 1:09-md-02084-TWT Document 1902-9 Filed 11/15/19 Page 32 of 35
                             IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
                                                   DEFENDANTS' TRIAL EXHIBIT LIST
                                                            November 15, 2019
DX NO.          BEGBATES                   ENDBATES               DATE                            DESCRIPTION                               ALSO REFERENCED AS
DX750    PADD-MDL-00008494          PADD-MDL-00008495           3/25/2009 Email from Patrick Kaczaral to Hanspeter Dietschi re More      Mink 40 (10/2/2015)
                                                                          Information regarding the Paddock equipment purchase (with
                                                                          attachment)
DX751    PADD-MDL-00008104          PADD-MDL-00008106            1/4/2009 Email from Bill Mink to Ed Maloney et al. re Ceron Back up     Mink 44 (10/2/2015)
                                                                          Manufacturing Plan (with attachment)
DX752    PADD-MDL-00008337          PADD-MDL-00008339           2/24/2009 Email from Donald Pirkl to Ed Maloney re Creon Packaging       Mink 45 (10/2/2015)
                                                                          Update
DX753    WTN00291970                WTN00291976                 1/27/2006 Letter from Gary Buehler to Christine M. Woods                 Petrie 3 (03/16/2016)
DX754    WTN0093257                 WTN0093260                  3/23/2006 Proprietary R&D Meeting Minutes                                Petrie 17 (03/16/2016)
DX755    WTN0521977                 WTN0521983                  7/9/2010 Generic Operations Meeting Minutes                              Petrie 34 (03/16/2016)
DX756    PAR-MDL-00184579           PAR-MDL-00184580            1/28/2009 Email from Nefertiti Greene to John MacPhee and Barry          Greene 29 (9/2/2015)
                                                                          Gilman re Strativa 2008 Call Plan performance
DX757    PAR-MDL-00048210           PAR-MDL-00048211            9/30/2008 Email from John MacPhee to Nefertiti Greene, et al. re Board Greene 33 (9/2/2015)
                                                                          presentaiton (with attachment)
DX758    PAR-MDL-00051028           PAR-MDL-00051028           12/10/2008 Email from Nefertiti Greene to John MacPhee re thought         Greene 34 (9/2/2015)
DX759    PAR-MDL-00189783           PAR-MDL-00189783           11/19/2010                                                                Greene 35 (9/2/2015)
                                                                          Par Notice to Terminate Par-Abbott Co-Promotion Agreement
DX760    SLV148636                  SLV148649                   9/28/2006 Presentation - Initial Working Session: Solvay & Par           Amyot 16 (4/29/2015)
                                                                          Pharmaceuticals
DX761    PADD001065                 PADD001065                  11/8/2006 Email from Bill Mink to Ed Maloney, et al. re Preliminary
                                                                          technology transfer activity list (with attachment)
DX762    PADD002957                 PADD002959                   6/2/2003 From Wm Peter Rickman to Patrick L. Johnson re Reciept for
                                                                          Abbreviated New Drug Application
DX763    PADD022545                 PADD022546                  2/14/2007 Email from Bill Mink to Ed Maloney et al. re T-gel conference
                                                                          call 2-14-07 (with attachment)
DX764    PADD-MDL-00000917          PADD-MDL-00000918            7/9/2007 Email from Mary Beth Erstad to Jim Schwier re Agel
                                                                          presentations (with attachment)
DX765    PADD-MDL-00002560          PADD-MDL-00002561           3/22/2007 Response to the audit performed by Solvay-Besins at Paddock
                                                                          Laboratories, Inc. January 9-10, 2007
DX766    PADD-MDL-00012959          PADD-MDL-00012961           6/15/2011 Email from James Bueck to Gary Jossart re Testosterone Gel-
                                                                          ANDA 076744
DX767    PADD-MDL-00016576          PADD-MDL-00016605           10/8/2003 Product Development, Manufacturing and Supply Agreement
                                                                          by and between Paddock Laboratories Inc and Par
                                                                          Pharmaceutical
DX768    PADD-MDL-00018900          PADD-MDL-00018903           9/13/2006 Scott Tarriff to Ed Maloney re Supply Agreement Rights
DX769    PAR144068                  PAR144072                   6/29/2005 Calendar Entry Meeting re GTx, Inc. - Fareston Acquisition/Co-
                                                                          Promote for 06/29/2005 (with attachments)
DX770    PAR144180                  PAR144183                   7/6/2005 Email from Paul Campanelli to Joseph Todisco re Nascobal
DX771    PAR266173                  PAR266176                   9/29/2003 Email from Paul Campanelli to Mike Graves re Summary of
                                                                          Teleconference
DX772    PAR268339                  PAR268339                   9/10/2003
                                                                          Email from Paul Campanelli to Scott Tarriff re AAI/Androgel

                                                                                                                                                          Page 32
                               Case 1:09-md-02084-TWT Document 1902-9 Filed 11/15/19 Page 33 of 35
                             IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
                                                   DEFENDANTS' TRIAL EXHIBIT LIST
                                                            November 15, 2019
DX NO.            BEGBATES                   ENDBATES             DATE                              DESCRIPTION                            ALSO REFERENCED AS
DX773    PAR343592                  PAR343592                  10/24/2005 Email from Ed Maloney to Paul Campanelli re Contact with
                                                                          Solvay
DX774    PAR343603                  PAR343606                  10/30/2005
                                                                          Email from Ed Maloney to Paul Campanelli re AWP and WAc
DX775    PAR344354                  PAR344358                   8/21/2006 Email from Paul Campanelli to Peter Edwards re
                                                                          Teleconference Calls with Par on Tuesday, August 22 and
                                                                          Wednesday, August 23
DX776    PAR455665                  PAR455665                   9/28/2005 Materials from Meeting with Sheldon Bradshaw and OGD
DX777    PAR455916                  PAR455916                   5/31/2005 Memorandum from Scott Tarriff to Board of Directors re
                                                                          Authorized Generics
DX778    PAR461807                  PAR461821                   9/13/2006 Patent License Agreement (Execution Copy)
DX779    PAR-MDL-00000015           PAR-MDL-00000018           10/27/2004 Gary Buehler to Todd M. Delehant, PhD. Re Tentative
                                                                          Approval of ANDA
DX780    PAR-MDL-00000204           PAR-MDL-00000208            5/23/2007 Gary Buehler to Julie Szozda re Approval of ANDA
DX781    PAR-MDL-00000529           PAR-MDL-00000589            7/11/2010 Amendment to the Prior Approval Supplement RE: ANDA
                                                                          076744-Testosterone Gel 1% CIII
DX782    PAR-MDL-00003321           PAR-MDL-00003324            3/30/2007 Email from Nefertiti Greene to Paul Campanelli et al. re
                                                                          Androgel Details
DX783    PAR-MDL-00179953           PAR-MDL-00179963            9/13/2006 Asset Purchase Agreement (Execution Copy)
DX784    PAR-MDL-00188288           PAR-MDL-00188289            1/10/2010 Email from Nefertiti Greene to Katherine Burns re Slides (with
                                                                          attachments)
DX785    SLV585172                  SLV585174                   4/30/2004 Alternative Manufacturing Site - AndroGel Memorandum from
                                                                          BESINS
DX786    WTN0096761                 WTN0096763                  7/7/2003 FDA Letter to Watson
DX787    WTN00291967                WTN00291969                10/31/2006 Letter from Ernest Lengle, Ph.D. to Gary Buehler, R.Ph re
                                                                          Documentation of Litigation/Settlement Outcome for ANDA
                                                                          No. 76-767 1% Testosterone Gel
DX788                                                           5/4/2015 Plaintiffs' Response to Defendant Abbvie Products LLC's First
                                                                          Set of Interrogatories to All Plaintiffs
DX789                                                           8/27/2015 CVS and Rite Aid's Supplemental Responses and Objections to
                                                                          Defendant Abbvie Products LLC's Interrogatory Nos. 2, 3, 6, 7,
                                                                          8, 9, and 10
DX790                                                           8/27/2015 Walgreen Plaintiffs' Supplemental Objections and Responses to
                                                                          Defendant Abbvie Products LLC's Interrogatory Nos. 2, 3, 6, 7,
                                                                          8, 9, and 10
DX791                                                          10/16/2015 CVS and Rite Aid's Second Supplemental Responses and
                                                                          Objections to Defendant Abbvie Products LLC's Interrogatory
                                                                          Nos. 2, 3, 6, 7, 8, 9, and 10
DX792                                                          10/16/2015 Walgreen Plaintiffs' Second Supplemental Responses and
                                                                          Objections to Defendant Abbvie Products LLC's Interrogatory
                                                                          Nos. 2, 3, 6, 7, 8, 9, and 10


                                                                                                                                                         Page 33
                              Case 1:09-md-02084-TWT Document 1902-9 Filed 11/15/19 Page 34 of 35
                            IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
                                                  DEFENDANTS' TRIAL EXHIBIT LIST
                                                           November 15, 2019
DX NO.           BEGBATES                  ENDBATES              DATE                              DESCRIPTION                              ALSO REFERENCED AS
DX793                                                         11/23/2015 CVS and Rite Aid's Third Supplemental Responses and
                                                                         Objections to Defendant Abbvie Products LLC's Interrogatory
                                                                         Nos. 2, 3, 6, 7, 8, 9, and 10
DX794                                                         11/23/2015 Walgreen Plaintiffs' Third Supplemental Responses and
                                                                         Objections to Defendant Abbvie Products LLC's Interrogatory
                                                                         Nos. 2, 3, 6, 7, 8, 9, and 10
DX795                                                          1/19/2016 CVS and Rite Aid's Responses and Objections to Defendant
                                                                         Abbvie Products LLC's Fourth Set of Interrogatories to Private
                                                                         Plaintiffs
DX796                                                          1/19/2016 Plaintiffs' Response to Defendant Abbvie Products LLC's
                                                                         Fourth Set of Interrogatories to Private Plaintiffs
DX797                                                           9/2/2016 CVS and Rite Aid's Supplemental Responses to Defendant
                                                                         Abbvie Products LLC's Interrogatory Nos. 2, 3, 6, 7, 8, 17, 19,
                                                                         20, and 21
DX798                                                           9/2/2016 Retailer Plaintiffs' Supplemental Responses to Defendant
                                                                         Abbvie Products LLC's Interrogatory Nos. 2, 3, 6, 7, 8, 17, 19,
                                                                         20, and 21
DX799    PAR456785                 PAR456829                   9/21/2006 Email from Nefertiti Greene to Thomas Fogarty and John          Greene 01 (9/2/2015)
                                                                         MacPhee re Executed Dcouments (with attachment)
DX800    PAR339969                 PAR339969                   1/23/2007 Email from Leslie Koby to Vincent Amyot re AndroGel target Greene 21 (9/2/2015)
                                                                         addresses
DX801    PADD016686                PADD016687                   9/2/2004 Email from Mary Beth Erstad to Ed Maloney re Testosterone
                                                                         Gel Forecast
DX802    PADD016688                PADD016688                  8/20/2004
                                                                         Spreadsheet: Testosterone Gel Forecast (attachment to Email
                                                                         from Mary Beth Erstad to Ed Maloney, PADD016686-87)
DX803    PAR 00202                 PAR 00218                             Document Entitled Testosterone Gel Executive Summary            Campanelli 21 (7/1/2011)
DX804    WTN0225722                WTN0225923                 12/30/2003 Letter from Watson Laboratories, Inc. to FDA. re: Amendment
                                                                         to ANDA 76-737
DX805    WTN0096761                WTN0096763                  7/7/2003 Letter from FDA to Watson Laboratories, Inc.
DX806    WTN0521977                WTN0521983                   7/9/2010 Generic Ops Meeting Minutes
DX807    WTN0411504                WTN0411504                 8/12/2010 Email from J Gwinn to E. Brannan re: Testosterone API
DX808    WTN0333572                WTN0333575                  2/28/2013 Amendment to Prior Approval Supplement
DX809    WTN0441656                WTN0441668                  2/28/2013 Notice of Paragraph IV Certification
DX810    WTN0379855                WTN0379857                  6/10/2010 Letter from FDA to Watson Laboratories, Inc. re: PAS
DX811    WTN0334538                WTN0334545                  9/20/2013 Letter from Watson Laboratories, Inc. to FDA.
DX812    WTN0367021                WTN0367024                  9/24/2014 Letter from FDA to Watson Laboratories, Inc. re: PAS
DX813    WTN0410317                WTN0410318                  3/9/2015 Letter from FDA to Watson Laboratories, Inc. re: PAS
DX814    WTN0387406                WTN0387408                  8/7/2014 Letter from FDA to Watson Laboratories, Inc. re: PAS
DX815    WTN0591630                WTN0591630                   4/7/2015 Letter from Actavis Laboratories UT, Inc. to FDA
DX816    WTN0591651                WTN0591659                  5/22/2015 Letter from Actavis Laboratories UT, Inc. to FDA re: PAS
DX817    WTN0594278                WTN0594289                  11/5/2015 Letter from FDA to Actavis Laboratories UT, Inc. re: PAS

                                                                                                                                                            Page 34
                              Case 1:09-md-02084-TWT Document 1902-9 Filed 11/15/19 Page 35 of 35
                            IN RE: ANDROGEL ANTITRUST LITIGATION (No. II), Case No. 01:09-MD-2084-TWT (N.D. Ga.)
                                                  DEFENDANTS' TRIAL EXHIBIT LIST
                                                           November 15, 2019
DX NO.           BEGBATES                  ENDBATES              DATE                          DESCRIPTION                                  ALSO REFERENCED AS
DX818    WTN0591677                WTN0591679                  5/27/2015 Letter from Actavis Laboratories UT, Inc. to FDA re: CBE
                                                                         Supplement
DX819    WTN0594290                WTN0594292                 10/28/2015 Letter from FDA to Actavis Laboratories UT, Inc. re: CBE
                                                                         Supplement
DX820    WTN0311794                WTN0311796                  5/25/2005 Watson Project Cross-Functional Team Meeting Minutes
DX821    WTN0594852                WTN0594854                 3/29/2010 Letter from FDA to Watson Laboratories, Inc. re: PAS
DX822                                                          11/1/1995 MAPP 5240.1 Requests for Expedited Review of Supplements        Petrie 2 (3/16/2016)
                                                                         to Approved ANDAs and AADAs
DX823    WTN0404230                WTN0404236                  9/24/2014 Resubmission - Minor, Complete Response Amendment,
                                                                                                                                         Petrie 14 (3/16/2016)
                                                                         Chemistry
DX824    WTN0313833                WTN0313929                  4/21/2006 Proprietary R&D Meeting Minutes - Draft with cover e-mail
                                                                                                                                         Petrie 30 (3/16/2016)
                                                                         from Tom Eckstein
DX825    WTN0328635                WTN0328647                  9/2/2006 2006-2007 Generic Product Launch Summary with cover e-           Petrie 31 (3/16/2016)
                                                                         mail from Fred Weihmuller
DX826    PADD002924                PADD002925                  8/28/2003
                                                                         Email from Mary Beth Erstad to Joann Zilka et al. re AndroGel
DX827    PAR 008609                PAR 008623                   8/9/2005
                                                                         Document Entitled Testosterone Gel 1% Executive Summary
DX828    PAR 008645                PAR 008659                  8/29/2005
                                                                         Document Entitled Testosterone Gel 1% Executive Summary
DX829    PAR 008660                PAR 008674                  10/3/2005
                                                                         Document Entitled Testosterone Gel 1% Executive Summary
DX830    PAR464134                 PAR464152                             Spreadsheet Entitled Testosterone Gel Executive Summary
DX831    PAR-MDL-00187760          PAR-MDL-00187761           10/14/2009 Email from John MacPhee to Nefertiti Greene re Strativa
                                                                         Operating Plan
DX832    PAR-MDL-00189776          PAR-MDL-00189781           11/18/2010 Email from Marian Gustafson to Erin Zaccaro et al re Contract   MacPhee 32 (3/18/2016)
                                                                         Circulation: Abbott Laboratories (Solvay) Androgel
                                                                         CoPromote Amendment (with attachment)




                                                                                                                                                                  Page 35
